 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 14, 2018

among

POTLATCH CORPORATION,
POTLATCH FOREST HOLDINGS, INC.

and

POTLATCH LAND & LUMBER, LLC

as Borrowers,

Any Material Subsidiaries of the Borrowers
which may from time to time be required to become a party hereto
as Guarantors

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and L/C Issuer,

and

THE LENDERS PARTY HERETO

KEYBANC CAPITAL MARKETS, INC.

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Bookrunners

BANK OF AMERICA, N.A.
as Syndication Agent

and

U.S. BANK NATIONAL ASSOCIATION,

NORTHWEST FARM CREDIT SERVICES, PCA,

WELLS FARGO BANK, N.A.

and

THE TORONTO-DOMINION BANK, NEW YORK BRANCH

as Co-Documentation Agents

 

 



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

SectionPage

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

Defined Terms1

 

 

1.02

Other Interpretive Provisions35

 

 

1.03

Accounting Terms36

 

 

1.04

Rounding37

 

 

1.05

References to Agreements and Laws37

 

 

1.06

Exchange Rates; Currency Equivalents37

 

 

1.07

Additional Alternative Currencies37

 

 

1.08

Change of Currency38

 

 

1.09

Times of Day39

 

 

1.10

Letter of Credit Amounts39

 

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

39

 

 

2.01

Committed Loans39

 

 

2.02

Borrowings, Conversions and Continuations of Committed Loans40

 

 

2.03

Term Loan41

 

 

2.04

Letters of Credit42

 

 

2.05

Swing Line Loans54

 

 

2.06

Prepayments58

 

 

2.07

Termination or Reduction of Commitments59

 

 

2.08

Repayment of Loans59

 

 

2.09

Interest60

 

 

2.10

Fees60

 

 

2.11

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate61

 

 

2.12

Evidence of Debt62

 

 

2.13

Payments Generally62

 

 

2.14

Sharing of Payments by Lenders64

 

 

2.15

Increase in Aggregate Commitments65

 

 

2.16

Joint and Several Liability of Borrowers67

 

 

2.17

Appointment of the Administrative Borrower69

 

 

2.18

Cash Collateral69

 

 

2.19

Defaulting Lenders70

 

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

73

 

 

3.01

Taxes73

 

 

3.02

Illegality78

 

 

3.03

Inability to Determine Rates79

 

 

3.04

Increased Costs; Reserves on LIBOR Loans81

 

 

3.05

Compensation for Losses82

 

 

3.06

Mitigation Obligations; Replacement of Lenders83

 

 

3.07

Survival84

 

i



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

84

 

 

4.01

Conditions to Amendment and Restatement84

 

 

4.02

Conditions to all Credit Extensions86

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

87

 

 

5.01

Financial Condition87

 

 

5.02

No Material Change; No Internal Control Event88

 

 

5.03

Organization and Good Standing88

 

 

5.04

Power; Authorization; Enforceable Obligations88

 

 

5.05

No Conflicts89

 

 

5.06

No Default89

 

 

5.07

Ownership; Liens89

 

 

5.08

Indebtedness90

 

 

5.09

Litigation90

 

 

5.10

Taxes90

 

 

5.11

Compliance with Law90

 

 

5.12

ERISA90

 

 

5.13

Corporate Structure; Capital Stock, Etc92

 

 

5.14

Governmental Regulations, Etc92

 

 

5.15

Purpose of Loans and Letters of Credit93

 

 

5.16

Environmental Matters93

 

 

5.17

Solvency94

 

 

5.18

Investments94

 

 

5.19

Disclosure94

 

 

5.20

No Burdensome Restrictions94

 

 

5.21

Brokers’ Fees94

 

 

5.22

Labor Matters95

 

 

5.23

REIT Status95

 

 

5.24

Business Locations95

 

 

5.25

Casualty, Etc95

 

 

5.26

Intellectual Property.95

 

 

5.27

Insurance95

 

 

5.28

Anti-Corruption Laws96

 

ARTICLE VI AFFIRMATIVE COVENANTS

96

 

 

6.01

Information Covenants96

 

 

6.02

Preservation of Existence, Franchises and REIT Status99

 

 

6.03

Books and Records100

 

 

6.04

Compliance with Law100

 

 

6.05

Payment of Taxes and Other Claims100

 

 

6.06

Insurance100

 

 

6.07

Maintenance of Property; Management of Timberlands101

 

 

6.08

Use of Proceeds101

 

 

6.09

Audits/Inspections101

 

 

6.10

Financial Covenants101

 

 

6.11

Additional Guarantors101

 

ii



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

 

6.12

Performance of Obligations102

 

 

6.13

Timberland Valuation Updates102

 

 

6.14

Anti-Corruption Laws102

 

ARTICLE VII NEGATIVE COVENANTS

102

 

 

7.01

Indebtedness103

 

 

7.02

Liens105

 

 

7.03

Nature of Business108

 

 

7.04

Consolidation, Merger, Dissolution, etc108

 

 

7.05

Asset Dispositions108

 

 

7.06

Investments109

 

 

7.07

Restricted Payments110

 

 

7.08

Limitation on Actions with Respect to Other Indebtedness110

 

 

7.09

Transactions with Affiliates111

 

 

7.10

Fiscal Year; Organizational Documents112

 

 

7.11

Limitation on Restricted Actions112

 

 

7.12

Ownership of Subsidiaries112

 

 

7.13

Sale Leasebacks113

 

 

7.14

No Further Negative Pledges113

 

 

7.15

Subsidiaries113

 

 

7.16

Use of Proceeds113

 

 

7.17

Sanctions113

 

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

114

 

 

8.01

Events of Default114

 

 

8.02

Remedies Upon Event of Default117

 

 

8.03

Application of Funds118

 

ARTICLE IX ADMINISTRATIVE AGENT

119

 

 

9.01

Appointment and Authority119

 

 

9.02

Rights as a Lender119

 

 

9.03

Exculpatory Provisions119

 

 

9.04

Reliance by Administrative Agent120

 

 

9.05

Delegation of Duties121

 

 

9.06

Resignation of Administrative Agent121

 

 

9.07

Non Reliance on Administrative Agent and Other Lenders123

 

 

9.08

No Other Duties, Etc.123

 

 

9.09

Administrative Agent May File Proofs of Claim123

 

 

9.10

Guaranty Matters124

 

 

9.11

Lender Reply Period124

 

 

9.12

ERISA125

 

ARTICLE X MISCELLANEOUS

126

 

 

10.01

Amendments, Etc126

 

 

10.02

Notices; Effectiveness; Electronic Communication128

 

 

10.03

No Waiver; Cumulative Remedies; Enforcement130

 

 

10.04

Expenses; Indemnity; Damage Waiver131

 

iii



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

 

10.05

Payments Set Aside133

 

 

10.06

Successors and Assigns134

 

 

10.07

Treatment of Certain Information; Confidentiality140

 

 

10.08

Right of Set-off141

 

 

10.09

Interest Rate Limitation141

 

 

10.10

Counterparts; Integration; Effectiveness142

 

 

10.11

Survival of Representations and Warranties142

 

 

10.12

Severability142

 

 

10.13

Replacement of Lenders142

 

 

10.14

Governing Law; Jurisdiction ; Etc.143

 

 

10.15

Waiver of Jury Trial144

 

 

10.16

USA PATRIOT Act145

 

 

10.17

Judgment Currency145

 

 

10.18

No Advisory or Fiduciary Responsibility146

 

 

10.19

Electronic Execution of Assignments and Certain Other Documents146

 

 

10.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions147

 

ARTICLE XI GUARANTY

147

 

 

11.01

The Guaranty147

 

 

11.02

Obligations Unconditional148

 

 

11.03

Reinstatement149

 

 

11.04

Certain Additional Waivers149

 

 

11.05

Remedies149

 

 

11.06

Rights of Contribution149

 

 

11.07

Guarantee of Payment; Continuing Guarantee150

 

 

 

iv



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

SCHEDULES

1.01Existing Letters of Credit

2.01Commitments and Applicable Percentages

5.04Required Consents, Authorizations, Notices and Filings

5.09 Litigation

5.12ERISA

5.13Corporate Structure; Capital Stock, Etc.

5.16Environmental Disclosures

5.24(a)Chief Executive Office, Etc.

5.24(b)Timberlands

7.01Existing Indebtedness

7.02Existing Liens

7.06Existing Investments

10.02Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS
Form of

A-1Revolving Loan Notice

A-2Term Loan Notice

BSwing Line Loan Notice

C-1Revolving Note

C-2Term Note

DCompliance Certificate

EAssignment and Assumption

FJoinder Agreement

GForms of U.S. Tax Compliance Certificates

 

 

vi



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of February 14, 2018, among (i) POTLATCH CORPORATION, a Delaware corporation
and a REIT (“Potlatch” or the “Company”), (ii) POTLATCH FOREST HOLDINGS, INC., a
Delaware corporation (“Potlatch Forest”), (iii) POTLATCH LAND & LUMBER, LLC, a
Delaware limited liability company and a taxable REIT subsidiary of Potlatch
(“Potlatch Land & Lumber”), (collectively, the “Borrowers” and each
individually, a “Borrower”), (iv) the Guarantors party hereto and certain
Material Subsidiaries of the Borrowers that may from time to time become party
hereto as guarantors (the “Guarantors”), (v) each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), (vi) KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent, Swing Line Lender and an L/C
Issuer and (vii) Bank of America, as Syndication Agent amends and restates the
Amended and Restated Credit Agreement dated as of August 12, 2014 among the
Borrowers, the Guarantors, certain of the Lenders, Keybank National Association
as Administrative Agent, Swing Line Lender and an L/C Issuer and Keybanc Capital
Markets, Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated as Joint
Lead Arrangers and Bookrunners, as amended by that certain First Amendment to
Amended and Restated Credit Agreement dated as of January 16, 2015 and that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
November 9, 2015 (collectively, the “Existing Credit Agreement”).

PRELIMINARY STATEMENTS

WHEREAS, the Borrowers have requested that the Lenders amend and restate the
Existing Credit Agreement and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case on terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Defined Terms

.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person of (i) timber
or timberlands or (ii) all of the Capital Stock or all or substantially all of
the Property of another Person or a division or business unit thereof, whether
or not involving a merger or consolidation with such other Person.

“Administrative Agent” means KeyBank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the
Administrative Borrower and the Lenders.

“Administrative Borrower” means Potlatch.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

“Aggregate Commitments” means the Commitments of all the Lenders, as such amount
may be reduced or increased as set forth herein. The Aggregate Commitments as of
the Closing Date shall be THREE HUNDRED EIGHTY MILLION DOLLARS ($380,000,000).

"Aggregate Revolving Loan Commitments" means the sum of the Revolving Loan
Commitments of the Revolving Lenders, as in effect from time to time.  The
Aggregate Revolving Loan Commitments as of the Closing Date shall be THREE
HUNDRED EIGHTY MILLION DOLLARS ($380,000,000).

"Aggregate Term Loan Commitments" means the sum of the Term Loan Commitments of
the Term Loan Lenders, as in effect from time to time.  The Aggregate Term Loan
Commitments as of the Closing Date shall be ZERO DOLLARS ($0.00).

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.17.

“Alternative Currency” means Euro and each other currency (other than Dollars)
that is approved in accordance with Section 1.07.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as applicable, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of such
Alternative Currency with Dollars.

"Applicable Percentage" means with respect to any Lender at any time, either (i)
such Lender's Applicable Revolving Percentage or (ii) such Lender's Applicable
Term Percentage, as applicable.

- 2 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Applicable Revolving Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the then current
total Revolving Loan Commitments represented by such Lender’s Revolving Loan
Commitment at such time, subject to adjustment as provided in Section 2.19.  If
the commitment of each Lender to make Revolving Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02 or if all of the Revolving Loan Commitments have expired, then the
Applicable Revolving Percentage of each Lender shall be determined based on the
Applicable Revolving Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Revolving
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, for the purposes of calculating (a)
the facility fee for the purposes of Section 2.10(a), (b) the interest rate
applicable to each Revolving Loan that is a LIBOR Loan for the purposes of
Section 2.09, (c) the interest rate applicable to each Revolving Loan that is a
Base Rate Loan for the purposes of Section 2.09 or (d) the Letter of Credit Fee
for the purposes of Section 2.04(h), the following percentages per annum, based
upon the Debt Rating:

Applicable Rate (Revolving Loan Commitment)

Pricing
Level


Debt Rating

LIBOR Loans

Base Rate Loans

Letter of Credit Fee

Facility Fee

All-In Drawn LIBOR Margin

I

At Least BBB+ or Baa1

0.875%

0.00%

0.875%

0.125%

1.00%

II

At Least BBB or Baa2

1.10%

0.10%

1.10%

0.15%

1.25%

III

At Least BBB- or Baa3

1.30%

0.30%

1.30%

0.20%

1.50%

IV

At Least BB+ or Ba1

1.50%

0.50%

1.50%

0.25%

1.75%

V

Below BB+ and Ba1

1.70%

0.70%

1.70%

0.30%

2.00%

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(f).  Thereafter,
each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 6.01(g) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.  The Applicable Rate for each Term Loan shall be as set forth
in the Term Loan Commitment Amendment.

"Applicable Term Percentage" means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the then current total
Term Loan

- 3 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Commitments represented by such Lender's Term Loan Commitment at such time,
subject to adjustment as provided in Section 2.19.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means (a) KeyBanc Capital Markets, Inc., and (b) Merrill Lynch,
Pierce, Fenner & Smith Incorporated, each in its capacity as joint lead arranger
and joint book manager.

“Asset Disposition” means any disposition (including pursuant to a Sale and
Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether
by sale, lease, licensing, transfer or otherwise, but other than pursuant to any
casualty or condemnation event; provided, however, that (i) the term “Asset
Disposition” shall be deemed to include any “Asset Sale” (or any comparable
term) under, and as defined in the documents evidencing or governing any
Subordinated Indebtedness and (ii) the term “Asset Disposition” shall not
include (a) an Equity Issuance, (b) the sale of conservation easements or other
easements on Timberlands which, individually or in the aggregate, do not impair
the value of the Timberlands as commercial timberlands in any material respect
or materially detract from the use of the Timberlands, in each case taken as a
whole, as such or the sale of inventory, electricity, timber or other assets,
each in the ordinary course of business (other than a sale of a fee interest in
Timberlands) and (c) the exchange of Property for similar or like-kind Property
in connection with an exchange under Section 1031 of the Code.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all out-of-pocket
expenses and disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, (a) any Capital Lease, and (b)
in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease.

- 4 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
Potlatch and its Subsidiaries as of December 31, 2015 and 2016, and the related
consolidated statements of income, comprehensive income, stockholders’ equity
and cash flows for the three years ended December 31, 2016 of Potlatch and its
Subsidiaries, including the notes thereto, included in Potlatch’s annual report
on Form 10-K for the year ended December 31, 2016.

“Availability” means, as of any date of determination, the undrawn amount the
Borrowers are able to borrow on such date under the Aggregate Commitments
without a Default or Event of Default occurring or existing after giving pro
forma effect to such borrowing.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bankruptcy Code” means Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by KeyBank as its “prime
rate,” and (c) the sum of the LIBOR that would apply to a one month Interest
Period beginning on such day, plus 1.00%.  The “prime rate” is a rate set by
KeyBank based upon various factors including KeyBank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by KeyBank shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

"Base Rate Term Loan" means a Term Loan that is a Base Rate Loan.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

- 5 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Revolving Borrowing, a Term Borrowing or a Swing Line
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Loan, means any such day that is also a London
Banking Day.

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuer or the Lenders, as collateral for L/C Obligations or
obligations of the Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and the L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition, (b) Dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A‑2 (or the equivalent thereof) or better by S&P or
P-2 (or the equivalent thereof) or better by Moody’s and maturing within six (6)
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully

- 6 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) Investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following:  (i) any
“person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rule l3d 3 under the Securities Exchange Act of 1934) of more than 35% of then
outstanding Voting Stock of Potlatch measured by voting power rather than the
number of shares; provided, however, that for the purposes hereof any Person
shall not be deemed to be a “beneficial owner” (as defined in Rule l3d 3 under
the Securities Exchange Act of 1934) of shares tendered pursuant to a tender
offer or exchange offer paid by or on behalf of that Person or any Affiliate of
that Person until the tendered shares are accepted for purchase or exchange and,
provided further, however, that no Person who is a “beneficial owner” of Voting
Stock of Potlatch as of the Closing Date (an “Existing Holder”) or a Permitted
Transferee (as hereinafter defined) (collectively a “Permitted Holder”) shall be
deemed to have become the “beneficial owner” of Voting Stock of Potlatch, as a
result of the formation of a “syndicate” or “group” (each within the meaning of
Section l3d 3 of the Securities Exchange Act of 1934) with one or more other
Permitted Holders to the extent of the Voting Stock of Potlatch as to which such
other Permitted Holder or Permitted Holders is a “beneficial owner” as of the
Closing Date; (ii) any Borrower shall merge or consolidate with any Person other
than in a transaction permitted under Section 7.04; (iii) Continuing Directors
shall fail to constitute a majority of the members of the board of directors of
Potlatch; (iv) any Asset Disposition shall be made that (of itself or when
combined with any or all other Asset Dispositions) constitutes a sale of all or
substantially all of the assets of the Borrowers and their Subsidiaries, taken
as a whole; (v) any event shall occur that constitutes a “Change of Control” (or
any comparable term) under, and as defined in, the documents evidencing or
governing any Subordinated Indebtedness; (vi) any event shall occur that
requires any Borrower or any Subsidiary to repay, redeem, or repurchase (or to
offer to repay, redeem or repurchase) any Indebtedness outstanding in a
principal amount in excess of $50,000,000 by reason of any change of ownership
or control affecting a Borrower or such Subsidiary; or (vii) Potlatch shall fail
to own, directly or indirectly, 100% of the Voting Stock of

- 7 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

each other Borrower.  For the purposes hereof, “Permitted Transferee” shall mean
any direct or indirect transferee of Voting Stock of the Borrowers from an
Existing Holder (1) by gift, bequest, distribution from (or deposit into) a
trust or other transfer without consideration, (2) by succession or testamentary
disposition upon death or (3) to a spouse or former spouse pursuant to an
agreement for division of community property or other property settlement
agreement in connection with a marital dissolution or legal separation.  A
Permitted Transferee shall be deemed to be the “beneficial owner” of any such
Voting Stock as of the Closing Date.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied in accordance with Section 4.01.

“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
and formal guidance issued thereunder.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, (c) purchase participations in Swing Line Loans and (d) make
Term Loans to the Borrowers pursuant to Section 2.03, in each case, in an
aggregate amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01, as such Schedule 2.01 may be
modified pursuant to Section 2.15, or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

"Committed Borrowing" means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” has the meaning specified in Section 2.01.

“Company” has the meaning specified in the introductory paragraph hereto.

"Company Owned Life Insurance" means the cash value of  life insurance policies
owned by one or more of the Borrowers, net of any applicable loans outstanding
under such policies.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDDA” means, as of any date for the four fiscal quarter period
ending on such date with respect to the Consolidated Parties on a consolidated
basis, the sum of (i) Consolidated Net Income, plus (ii) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for
(A) Consolidated Interest Expense, (B) income taxes, (C) depreciation, depletion
and amortization expense, (D) any prepayment penalty, make whole premium or loss
associated with the Repayment of any Indebtedness permitted hereunder and (E)
non-cash equity compensation expense, plus (iii) the cost basis of any
Timberlands and real estate sold.

- 8 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, as of any date for the four fiscal
quarter period ending on such date with respect to the Consolidated Parties on a
consolidated basis, cash interest expense (including the amortization of issue
costs, debt discount and premium, the interest component under Capital Leases
and the implied interest component under Synthetic Lease Obligations) net of
interest income, all as determined in accordance with GAAP.

"Consolidated Leverage Ratio" means Consolidated Total Funded Indebtedness  to
Total Asset Value.

“Consolidated Net Income” means, as of any date for the four fiscal quarter
period ending on such date with respect to the Consolidated Parties on a
consolidated basis, net income (excluding (i) extraordinary items and (ii)
non-cash, non-recurring items) after interest expense, income taxes,
depreciation, depletion and amortization expense, all as determined in
accordance with GAAP.

“Consolidated Parties” means a collective reference to the Borrowers and their
Subsidiaries, and “Consolidated Party” means any one of them.

"Consolidated Parties Pro Rata Share" means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Parties in the aggregate, in such Investment Affiliate, determined
by calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Parties in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Parties in the aggregate, upon liquidation of such
Investment Affiliate after repayment in full of all Indebtedness of such
Investment Affiliate.

“Consolidated Timberland Value” means, as of any date of determination with
respect to the Timberlands but excluding any Timberlands subject to a Lien
(excluding Permitted Liens but including Liens arising pursuant to Section
7.02(v)), the sum of (a) the aggregate value of such Timberlands as indicated in
the most recently delivered Timberland Valuation Update, minus (b) the aggregate
value of any such Timberlands that have been disposed of in accordance with
Section 7.05(e) hereof, which value shall be determined by multiplying the
average price per acre for the Timberlands located in the state in which such
disposed Timberlands were located as indicated in the most recently delivered
Timberland Valuation Update, by the acreage that was disposed since the date of
the most recently delivered Timberland Valuation Update plus in the case of any
such newly acquired Timberlands, the value of such newly acquired Timberlands,
which value shall be determined based on an Timberland Valuation Update for such
additional Timberlands, or if no Timberland Valuation Update for such additional
Timberlands is available, then such value shall be deemed to be the price paid
by the Borrower or a member of the Consolidated Parties.

“Consolidated Total Funded Indebtedness” means, as of any date of determination,
Funded Indebtedness of the Consolidated Parties on a consolidated basis.

"Construction in Progress" means, as of any date, (a) the construction of a new
operating facility or (b) an expansion with greater than $10,000,000.00 of
capital expenditures to an existing operating facility.

- 9 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Continuing Directors” means the directors of Potlatch on the Closing Date, and
each other director whose election by the board of directors of Potlatch or
whose nomination for election by the stockholders of Potlatch was approved by a
vote of at least a majority of the directors who were either directors on the
Closing Date or whose election or nomination for election was previously so
approved by directors who were Continuing Directors.

“Control” has the meaning specified in the definition of “Affiliate.”

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the L/C Issuer.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s or Fitch (collectively, the “Debt Ratings”) of the
Company’s non-credit-enhanced, senior unsecured long-term debt; provided that
(a) if at any time the Company has only two (2) Debt Ratings, and such Debt
Ratings are split, then (i) if the difference between such Debt Rating is one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level I being the highest and the Debt Rating
for Pricing Level V being the lowest), (ii) if the difference between such Debt
Ratings is two (2) levels, then the Pricing Level shall be the rate per annum
that would be applicable if the Debt Rating that is one higher than the lower of
the applicable Debt Ratings were used, and (iii) if the difference between such
Debt Ratings is more than two (2) levels, then the Pricing Level shall be the
rate per annum that would be applicable if the Debt Rating that is one below
than the highest of the applicable Debt Ratings were used; (b) if at any time
the Company has three (3) Debt Ratings, and such Debt Ratings are split, then
(i) if the difference between the highest and the lowest of such Debt Ratings is
one level, then the Pricing Level for the highest of the Debt Ratings shall
apply, and (ii) if the difference between such Debt Ratings is two (2) levels or
more, then the Pricing Level shall be the rate per annum that would be
applicable if the average of the two (2) highest Debt Ratings were used,
provided that if such average is not a recognized rating category, then the
Pricing Level shall be the rate per annum that would be applicable if the second
highest Debt Rating of the three (3) were used; and (c) if the Company does not
have any Debt Rating, Pricing Level V shall apply.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a LIBOR Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)

- 10 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

otherwise applicable to such Loan plus 2% per annum, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowers), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.19(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

"Designated Jurisdiction" means any country or territory to the extent such
country or territory itself is the subject of any Sanction.

"Designated Person" has the meaning specified in Section 7.17.

- 11 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Discretionary L/C Issuer” has the meaning specified in Section 2.04(b)(vi).

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

"EEA Financial Institution" means (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority alleging potential liability or responsibility for violation of any
Environmental Law, or for release or injury to the environment.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into

- 12 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Issuance” means any issuance by any Consolidated Party to any Person of
(a) shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to
the exercise of options or warrants, (c) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Capital Stock.  The term “Equity Issuance” shall be
deemed not to include (i) any Asset Disposition or (ii) issuances pursuant to
(x) employee plans of the Borrowers that are in place as of the Closing Date to
the extent such issuances are permitted pursuant to the documentation governing
those plans as in effect as of the Closing Date or (y) new or amended employee
plans of the Borrowers to the extent such issuances are consistent with past
practices of the Borrowers.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a plan amendment as
a termination under Sections 4041 or 4041A of ERISA with respect to, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Borrower or any ERISA Affiliate.

"EU Bail-In Legislation" means the EU Bail-In Legislation Schedule published by
the Loan Market Association (or any successor person), as in effect from time to
time.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment

- 13 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrowers under Section 10.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii)
or (c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.  

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 1.01(a).

“Farm Credit Administration” means that certain agency known as the Farm Credit
Administration that derives its authority from the Farm Credit Act of 1971, as
amended.

“Farm Credit System” means any lending institution (including any wholly-owned
subsidiaries) governed by the Farm Credit Administration.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to KeyBank on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated December 8, 2017, among the
Company, the Administrative Agent and Keybanc Capital Markets, Inc.

"Fitch" means Fitch, Inc. and any successor thereto.

“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if any Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrowers are residents for tax purposes.  

- 14 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Percentage of Swing Line Loans other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) the Commitments shall
have expired or shall have been terminated in full and (d) the Letters of Credit
shall have expired, been terminated in full or Cash Collateralized.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) the implied principal component of all obligations of
such Person under Capital Leases, (f) the maximum amount of all performance and
standby letters of credit issued or bankers’ acceptances facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed), (g) all preferred Capital Stock issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration (other than as a result of a Change of Control or an Asset
Disposition that does not in fact result in a redemption of such preferred
Capital Stock) at any time prior to the Maturity Date, (h) the principal portion
of all obligations of such Person under Synthetic Lease Obligations, (i) all
obligations of such Person to repurchase any securities issued by such Person at
any time prior to the Maturity Date which repurchase obligations are related to
the issuance thereof, including, without limitation,

- 15 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

obligations commonly known as residual equity appreciation potential shares, (j)
the aggregate amount of uncollected accounts receivable of such Person subject
at such time to a sale of receivables (or similar transaction) (whether or not
such transaction would be reflected on the balance sheet of such Person in
accordance with GAAP), (k) all Funded Indebtedness of others secured by (or for
which the holder of such Funded Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (l) all Guarantees of such Person
with respect to Funded Indebtedness of another Person and (m) the Funded
Indebtedness of any partnership or unincorporated joint venture in which such
Person is a general partner or a joint venturer to the extent such Indebtedness
is recourse to such Person.

“GAAP” means generally accepted accounting principles in the United States that
are applicable to the circumstances as of the date of determination,
consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(f).

“Guarantee” means, as to any Person, (a) any obligation (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection), contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any uncontested Lien on any assets of such Person securing any Indebtedness
or other obligation of any other Person, whether or not such Indebtedness or
other obligation is assumed by such Person.  The amount of any Guarantee shall
be deemed to be an amount equal to the stated or determinable amount of the
related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.  The term “Guarantee” as a verb has a corresponding
meaning.

- 16 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Guarantors” means, collectively, each Person that becomes a Guarantor hereunder
pursuant to Section 6.11 by executing a Joinder Agreement in substantially the
form of Exhibit F, and “Guarantor” means any one of them.  

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, on behalf of the Lenders, pursuant to Article XI hereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Increase Effective Date” has the meaning set forth in Section 2.15.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person either evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements under which such Person
must make payments notwithstanding the failure of the counter-party to deliver
the goods or services which such counter-party is required to deliver thereunder
(and, for the avoidance of doubt shall not include arrangements under which such
Person must pay for capacity or availability that must be delivered or made
available to entitle the counter-party to payment, notwithstanding that such
Person may not use such capacity or availability), (f) the implied principal
component of all obligations of such Person under Capital Leases, (g) all net
obligations of such Person under Swap Contracts, (h) the maximum amount of all
performance and standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (i) all preferred Capital
Stock issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration (other than as a result of a Change
of Control or an Asset Disposition that does not in fact result in a redemption
of such preferred Capital Stock) at any time prior to the Maturity Date, (j) the
principal portion of all obligations of such Person under Synthetic Lease
Obligations and other Off-Balance Sheet Liabilities (excluding Operating Leases
to the extent they would otherwise be included), (k) all obligations of such
Person to repurchase any securities issued by such Person at any time prior to
the Maturity Date which repurchase obligations are related to the issuance
thereof, including, without limitation, obligations commonly known as residual
equity appreciation potential shares, (l) the aggregate amount of uncollected
accounts receivable of such Person subject at such time to a sale of receivables
(or similar transaction) (whether or not such transaction would be reflected on
the balance sheet of such Person in accordance with GAAP), (m) all Indebtedness
of others secured by (or for which the

- 17 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (n) all Guarantees of such Person with
respect to Indebtedness of another Person and (o) the Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer to the extent such Indebtedness is recourse to such
Person.  The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date.  The
amount of any Capital Lease or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning set forth in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Consolidated Parties, the ratio of (a) Consolidated EBITDDA as of such date to
(b) Consolidated Interest Expense as of such date.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a LIBOR Loan exceeds
three (3) months, the respective dates that fall every three (3) months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the first Business
Day of each month and the Maturity Date.

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan
and ending on the date one, two, three or six (6) months thereafter, as selected
by the Administrative Borrower in the Revolving Loan Notice (or the Term Loan
Notice, as applicable); provided further that:

 

(i)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(ii)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)

no Interest Period shall extend beyond the Maturity Date.

- 18 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, any Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person whether or
not constituting a business unit or product line, including the purchase of
timber or timberlands but excluding (i) the purchase of inventory and supplies
in the ordinary course of business and (ii) any acquisition of assets to the
extent such acquisition is included as a capital expenditure in accordance with
GAAP.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

"Investment Affiliate" means any Person in which any member of the Consolidated
Parties, directly or indirectly, has an ownership interest, whose financial
results are not consolidated under GAAP with the financial results of the
Consolidated Parties on the consolidated financial statements of the
Consolidated Parties.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any Consolidated
Party.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and a Borrower (or any Subsidiary) or in favor the L/C
Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit F hereto, executed and delivered by a new Guarantor in accordance with
the provisions of Section 6.11.

“Judgment Currency” has the meaning specified in Section 10.17.

"KeyBank" means KeyBank National Association and its successors.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable

- 19 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Percentage.  All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk or (ii) any collateral security for such obligations.

“L/C Issuer” means KeyBank in its capacity as issuer of Letters of Credit
hereunder, any Discretionary L/C Issuer, any Lender that has issued an Existing
Letter of Credit, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.10.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the L/C Issuer, the Swing Line Lender and any
Term Loan Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Administrative
Borrower and the Administrative Agent, which office may include any Affiliate of
such Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit (if any).  A Letter of Credit may be
issued in Dollars or in an Alternative Currency.

- 20 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty (30) days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.04(h).

“Letter of Credit Sublimit” means an amount equal to SEVENTY-FIVE MILLION
DOLLARS ($75,000,000).  The Letter of Credit Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“LIBOR” means for any Interest Period, the rate per annum as shown in Reuters
Screen LIBOR 01 Page, which rate is approved by the Administrative Agent, as
published on the applicable Reuters Screen LIBOR 01 Page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 1:00 p.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;  provided that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.  Notwithstanding the foregoing, if the rate shown on
Reuters Screen LIBOR01 Page (or any successor service designated pursuant to
this definition) shall be less than zero, such rate shall be deemed zero for the
purposes of this Agreement.

“LIBOR Loan” means a Revolving Loan or Term Loan that bears interest at a rate
based on LIBOR other than by reason of clause (c) of the definition of "Base
Rate".

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

"LIBOR Successor Rate" has the meaning specified in Section 3.03.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR

- 21 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrower).  

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), other security interest or
charge (including any conditional sale or other title retention agreement, and
any financing lease having substantially the same economic effect as any of the
foregoing, but excluding operating leases).

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Revolving Loan, a Term Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, each Note, each Joinder Agreement, the
Fee Letter, any agreement creating or perfecting rights in Cash Collateral
pursuant to provisions of Section 2.18 of this Agreement.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cash Collateralization Date” has the meaning specified in
Section 2.04(b)(vii).

“Manufacturing Facilities” means the forest products manufacturing facilities
owned from time to time by the Loan Parties.

“Material Adverse Effect” means (a) a material adverse effect upon the
operations, business, assets, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Borrowers or the Borrowers and their
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrowers or the Borrowers and their Subsidiaries taken as a whole to perform
their material obligations under any Loan Document to which they are a party; or
(c) a material adverse effect upon the material rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.

“Material Domestic Subsidiary” means any Domestic Subsidiary that is a Material
Subsidiary.

“Material Foreign Subsidiary” means any foreign Subsidiary that is a Material
Subsidiary.

“Material Subsidiary” means as of any date of determination any Subsidiary, that
together with its Subsidiaries on a consolidated basis, accounts for (or to
which may be attributed) 5% or more of the Total Asset Value of the Consolidated
Parties.

“Maturity Date” means April 13, 2023.

“Medium-Term Notes” means the Medium-Term Notes due 9 months to 30 years from
date of issue issued by Potlatch Forest pursuant to the Indenture, dated as of
November 27, 1990, to U.S. Bank National Association, successor to Bankers Trust
Company of California, National Association, as trustee, as amended, restated
supplemented or modified from time to time.

- 22 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.18(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

“Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) which
any Consolidated Party or any ERISA Affiliate and at least one employer other
than the Consolidated Parties or any ERISA Affiliate are contributing sponsors.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Consolidated Party in respect of any Asset Disposition, net of
(a) direct costs (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof and (c) the amount necessary to Repay any Indebtedness either
secured by a Permitted Lien on the related Property or incurred in connection
with the Property that is included in such Asset Disposition; it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents received upon the sale or other disposition of any non-cash
consideration received by any such Consolidated Party in any Asset
Disposition.  In addition, the “Net Cash Proceeds” of any Asset Disposition
shall include any other amounts which constitute “Net Proceeds” (or any
comparable term) of such transaction under, and as defined in the documents
evidencing or governing any Subordinated Indebtedness.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1
or Exhibit C-2, as the case may be.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof

- 23 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

of any proceeding under any Debtor Relief Laws naming such Person as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury of the United States of America.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization or similar transaction (including any accounts receivable
purchase facility) (i) the unrecovered investment of purchasers or transferees
of assets so transferred and (ii) any other payment, recourse, repurchase, hold
harmless, indemnity or similar obligation of such Person or any of its
Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); or (b) the monetary obligations under any
financing lease (excluding any operating lease) or so-called “synthetic,” tax
retention or off-balance sheet lease transaction which, upon the application of
any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; or (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) upon the
application of any Debtor Relief Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness or (ii) is the functional equivalent of
or takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries (for purposes of
this clause (d), any transaction structured to provide tax deductibility as
interest expense of any dividend, coupon or other periodic payment will be
deemed to be the functional equivalent of  a borrowing).

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax

- 24 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (i) with respect to Revolving Loans, Term Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Revolving
Loans, Term Loans and Swing Line Loans, as the case may be, occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the Dollar
Equivalent of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Rate for that day, and (b) with respect to any
amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of KeyBank in
the applicable offshore interbank market for such currency to major banks in
such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Borrower or any
ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
during the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition by any Borrower or any Subsidiary
of a Borrower that is permitted pursuant to the terms of Section 7.06(g).

“Permitted Asset Disposition” means any Asset Disposition permitted by Section
7.05.

“Permitted Investments” means, at any time, Investments by the Consolidated
Parties permitted to exist at such time pursuant to the terms of Section 7.06.

- 25 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Permitted Liens” means, at any time, Liens in respect of Property of the
Consolidated Parties permitted to exist at such time pursuant to the terms of
Section 7.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by a Borrower or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.01.

“Potlatch” has the meaning specified in the introductory paragraph hereto.

“Potlatch Forest” has the meaning specified in the introductory paragraph
hereto.

“Potlatch Land & Lumber” has the meaning specified in the introductory paragraph
hereto.

“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in Section 1.03(b)) compliance with each of the financial covenants
set forth in Section 6.10(a)-(b) in respect of a proposed transaction, that such
transaction shall be deemed to have occurred as of the first day of the four
fiscal-quarter period ending as of the most recent fiscal quarter end preceding
the date of such transaction with respect to which the Administrative Agent has
received the Required Financial Information.  As used herein, “transaction”
shall mean (i) any incurrence or assumption of Indebtedness as referred to in
Section 7.01(f), (ii) any Asset Disposition as referred to in Section 7.05,
(iii) any Acquisition as referred to in Section 7.06(g), or (iv) any Restricted
Payment as referred to in Section 7.07(c).  In connection with any calculation
of the financial covenants set forth in Section 6.10(a)-(b) upon giving effect
to a transaction on a Pro Forma Basis:

(A)

for purposes of any such calculation in respect of any incurrence or assumption
of Indebtedness as referred to in Section 7.01(f), any Indebtedness which is
retired in connection with such transaction shall be excluded and deemed to have
been retired as of the first day of the applicable period;

(B)

for purposes of any such calculation in respect of any Asset Disposition as
referred to in Section 7.05, (1) income statement items (whether positive or
negative) attributable to the Property disposed of shall be excluded and (2) any
Indebtedness which is retired in connection with such transaction shall be
excluded and deemed to have been retired as of the first day of the applicable
period; and

(C)

for purposes of any such calculation in respect of any Acquisition as referred
to in Section 7.06(g), (1) any Indebtedness incurred by any Consolidated Party
in connection with such transaction (x) shall be deemed to have been incurred as
of the first day of the applicable period and (y) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination, (2) income statement items (whether

- 26 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

positive or negative) attributable to the Person or Property acquired shall be
included beginning as of the first day of the applicable period and (3) pro
forma adjustments may be included to the extent that such adjustments would be
permitted under GAAP and give effect to events that are (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
the Consolidated Parties and (z) factually supportable.

(D)

for purposes of any such calculation in connection with the making of any
Restricted Payment referred to in Section 7.07(c), any Indebtedness incurred (or
to be incurred) by any Consolidated Party in connection with such payment or
repurchases shall be deemed to have been incurred as of the first day of the
applicable period.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Administrative Borrower delivered to the Administrative Agent in
connection with (i) any incurrence or assumption of Indebtedness as referred to
in Section 7.01(f), (ii) any Asset Disposition as referred to in Section 7.05,
(iii) any Acquisition as referred to in Section 7.06(g) and (iv) any Restricted
Payment made pursuant to Section 7.07(c), as applicable, and containing
reasonably detailed calculations, upon giving effect to the applicable
transaction on a Pro Forma Basis, of the Consolidated Leverage Ratio and the
Interest Coverage Ratio as of the most recent fiscal quarter end preceding the
date of the applicable transaction with respect to which the Administrative
Agent shall have received the Required Financial Information.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of

Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.01.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning set forth in Section 10.06(c).

“REIT” means a Real Estate Investment Trust as defined in Sections 856-860 of
the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Repay” or “Repayment” means with respect to Indebtedness, to permanently pay,
prepay, redeem, repurchase, retire, defease (including by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), establish a sinking fund or similar payment or
acquire for value.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

- 27 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans or Term Loans, a Revolving Loan Notice or
Term Loan Notice, as the case may be (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrowers, (a) the financial statements required to be delivered
pursuant to Section 6.01(a) or (b) for such fiscal period or quarter, and (b)
the certificate of a Responsible Officer of Potlatch required by Section 6.01(c)
to be delivered with the financial statements described in clause (a) above.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders (except that the amount
of any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that has not been reallocated to and funded
by another Lender shall be deemed to be “held” by the Lender that is the Swing
Line Lender or L/C Issuer, as the case may be, in making such determination).

"Required Revolving Lenders" means, as of any date of determination, Revolving
Lenders having more than 50% of the Aggregate Revolving Loan Commitments, or, if
the commitment of each Revolving Lender to make Revolving Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, Revolving Lenders holding in the aggregate more than
50% of the Total Revolving Outstandings (with the aggregate amount of each
Revolving Lender's risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed "held" by such Revolving Lender
for purposes of this definition); provided that if the Commitment of, and the
portion of Total Revolving Outstandings held or deemed held by any Defaulting
Lender that is also a Revolving Lender shall be excluded for purposes of making
a determination of Required Revolving Lenders (except that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that has not been reallocated to and funded
by another Lender shall be deemed to be “held” by the Lender that is the Swing
Line Lender or L/C Issuer, as the case may be, in making such determination).

"Required Term Loan Lenders" means, as of any date of determination, Term Loan
Lenders having more than 50% of the Aggregate Term Loan Commitments or, if the
commitment of each Term Loan Lender to make Term Loans has been terminated
pursuant to Section 8.02, Term Loan Lenders holding in the aggregate more than
50% of the Total Term Loan Outstandings; provided that the Commitment of, and
the portion of the Total Term Loan Outstandings held or deemed held by, any
Defaulting Lender that is also a Term Loan Lender shall be excluded for purposes
of making a determination of Required Term Loan Lenders.

- 28 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Responsible Officer” of any Person means any of the chief executive officer,
chief operating officer, president, vice president, chief financial officer,
treasurer, assistant treasurer or other duly elected officer of such
Person.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restricted Payment” means (i) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Consolidated Party, now or hereafter outstanding (including without
limitation any payment in connection with any dissolution, merger, consolidation
or disposition involving any Consolidated Party) to the holders, in their
capacity as such, of any shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding (other than dividends or
distributions payable in Capital Stock of the applicable Person and dividends or
distributions payable (directly or indirectly through Subsidiaries) to a
Borrower), (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of any Consolidated Party, now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of Capital Stock of any Consolidated Party, now or hereafter outstanding, and
(iv) any payment or prepayment of principal of, or premium, if any, on
(including any redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to) any Subordinated Indebtedness.  Notwithstanding
the foregoing, the term Restricted Payment shall not include any redemption of
share purchase rights issued pursuant to any customary shareholder rights plan
implemented by Potlatch from time to time (as the same may be amended from time
to time), for a redemption price not to exceed $0.01 per share purchase right.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following:  (a) each date of issuance of any Letter of Credit, (b) each date of
an amendment of any Letter of Credit having the effect of increasing the amount
thereof (solely with respect to the increased amount), (c) each date of any
payment by the L/C Issuer of any Letter of Credit denominated in an Alternative
Currency, (d) the last Business Day of each calendar month and (e) such
additional dates as the Administrative Agent or the L/C Issuer shall require.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of LIBOR Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01.

"Revolving Lender" means a Lender which has a Revolving Loan Commitment.

"Revolving Loan" has the meaning specified in Section 2.01.

"Revolving Loan Commitment" means, with respect to each Revolving Lender, the
amount set forth on Schedule 2.01 hereto as the amount of such Revolving
Lender's Commitment to make or maintain Revolving Loans or to participate in
Swing Line Loans or L/C Obligations, as the same may be changed from time to
time in accordance with this Agreement.

- 29 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of LIBOR Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A-1 or such other form as may be approved
by Administrative Agent.

"Revolving Note" has the meaning specified in Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other Property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease, provided that any
transaction that satisfies the conditions in preceding subsection (a) or (b)
shall not constitute a “Sale and Leaseback Transaction” where lessor under such
lease is organized under the laws of a jurisdiction outside of the United
States, the Property is located in the United States and the obligations in
respect of the lease or incurred in connection therewith for which the
Consolidated Party is liable have been defeased.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as applicable, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

"Sanction(s)" means any sanction administered or enforced by OFAC, the United
States Department of State, the United States Treasury, the United Nations
Security Council, the European Union or Her Majesty’s Treasury.

"Sanctions Laws and Regulations" means any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of State,
the United States Treasury, the United Nations Security Council, the European
Union or Her Majesty’s Treasury.

“Sarbanes‑Oxley” means the Sarbanes‑Oxley Act of 2002.

"Scheduled Unavailability Date" has the meaning specified in Section
3.03(b)(ii).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting

- 30 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Oversight Board, as each of the foregoing may be amended and in effect on any
applicable date hereunder.

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (i) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (ii) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (iii) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (iv) the fair market value of the Property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (v) the present fair market value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.06(f).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

“Subordinated Indebtedness” means any Indebtedness of the Borrowers which by its
terms is subordinated to the Obligations in a manner and to an extent acceptable
to the Required Lenders.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower.

- 31 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.05.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.

“Swing Line Lender” means KeyBank in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.05(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as may be approved by Administrative Agent.

“Swing Line Sublimit” means an amount equal to the lesser of (a) TWENTY-FIVE
MILLION DOLLARS ($25,000,000) and (b) the Aggregate Revolving Loan
Commitments.  The Swing Line Sublimit is part of, and not in addition to, the
Aggregate Revolving Loan Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the

- 32 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

indebtedness of such Person (without regard to accounting treatment).  In no
event shall any Operating Lease be construed as a Synthetic Lease Obligation.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

"Term Borrowing" means a borrowing of a Term Loan funded by a Term Loan Lender
pursuant to Section 2.03.

"Term Loan Commitment" means as to each Term Loan Lender as of any date, the
amount equal to the aggregate principal amount of the Term Loans made by such
Term Loan Lender which are then outstanding to the Borrower.  

"Term Loan Commitment Amendment" has the meaning set forth in Section 2.15(d).

"Term Loan" has the meaning specified in Section 2.01.

"Term Loan Lender" means a Lender which has a Term Loan Commitment.  

"Term Loan Maturity Date" means, with respect to a Term Loan, the maturity date
for such Term Loan as set forth in the applicable Term Loan Commitment
Amendment, which such date shall not be prior to the Maturity Date.  

"Term Loan Notice" means a notice of a Term Borrowing pursuant to Section 2.03,
which, if in writing, shall be substantially in the form of Exhibit A-2 or such
other form as may be approved by Administrative Agent.

"Term Note" has the meaning set forth in Section 2.03.

“Timberland Inventory Update” means an annual inventory and acreage update with
respect to the Timberlands delivered to the Administrative Agent, in accordance
with Section 6.13 hereof, which update shall be provided by the Borrowers and
which shall include, without limitation, (i) an update of timber inventory
reflecting depletion and growth of the timber as of December 31st of the prior
year (which shall reflect any Timberlands added or disposed of since the
Timberland Valuation Update most recently delivered) and (ii) an indication of
the total acreage comprising the Timberlands.

“Timberland Valuation Consultant” means RISI, Inc. or another third party
timberland valuation consultant acceptable to the Administrative Agent.

“Timberland Valuation Update” means a valuation of the Timberlands delivered to
the Administrative Agent every other year, in accordance with Section 6.13
hereof, which update shall be conducted by the Timberland Valuation Consultant
and which shall include, without limitation, (i) the updated value of the
Timberlands based on the current market conditions which shall include an
aggregate value for the Timberlands as well as values of the Timberlands by
region and (ii) an indication by Timberland Valuation Consultant of the total
acreage comprising the Timberlands,

- 33 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

the aggregate value for the Timberlands and the average per acre value for the
Timberlands taken as a whole, in each case, in form and detail reasonably
satisfactory to the Administrative Agent.

“Timberlands” means all the timberlands from time to time owned by the Loan
Parties.

"Total Asset Value" means, as of any date, (i) the most recent Consolidated
Timberland Value, plus (ii) the GAAP book basis of the Consolidated Parties for
Manufacturing Facilities, provided that such amount shall not exceed 10% of
Total Asset Value, plus (iii) the GAAP book basis of the Consolidated Parties
for Construction In Progress, provided that such amount shall not exceed 10% of
Total Asset Value, plus (iv) the GAAP book basis of the Consolidated Parties Pro
Rata Share of all Investment Affiliates, provided that such amount shall not
exceed fifteen percent (15%) of Total Asset Value, plus (v) cash, Cash
Equivalents, Company Owned Life Insurance (provided that such amount of Company
Owned Life Insurance shall not be more than 5% of Total Asset Value) and
marketable securities owned by the Consolidated Parties as of the end of such
fiscal quarter.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

"Total Revolving Outstandings" means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and all L/C Obligations.

"Total Term Loan Outstandings" means the aggregate Outstanding Amount of all
Term Loans.

“Type” means, with respect to a Revolving Loan or a Term Loan, its character as
a Base Rate Loan or a LIBOR Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.04(c)(i).

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(i)(B)(III).

"Write-Down and Conversation Powers" means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Other Interpretive Provisions

.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The

- 34 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

word “will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

Accounting Terms

.

Generally

.  All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrowers and their
respective Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

Changes in GAAP

.  If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Administrative Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to

- 35 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Administrative Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with that reflected in the
Audited Financial Statements for all purposes of this Agreement, notwithstanding
any change in GAAP relating thereto, unless the parties hereto shall enter into
a mutually acceptable amendment addressing such changes, as provided for above.

(c)Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made under the financial covenants set forth in
Section 6.10 (including without limitation for purposes of the definitions of
“Applicable Rate” and “Pro Forma Basis” set forth in Section 1.01, (i) after
consummation of any Asset Disposition for consideration (cash and non-cash) in
excess of $75,000,000 and (ii) after consummation of any Acquisition for an
Investment for consideration (cash and non-cash) in excess of $75,000,000, such
calculations shall be made on a Pro Forma Basis.

Rounding

.

Any financial ratios required to be maintained by the Borrowers on a
consolidated basis pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

References to Agreements and Laws

.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

Exchange Rates; Currency Equivalents

.

(a)The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements

- 36 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

(b)Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the L/C Issuer, as applicable.

Additional Alternative Currencies

.

The Administrative Borrower may from time to time request that Letters of Credit
be issued in a currency other than those specifically listed in the definition
of “Alternative Currency;” provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars.  Such request shall be subject to the approval of
the Administrative Agent and the L/C Issuer.  Any such request shall be made to
the Administrative Agent not later than 12:00 p.m., twenty (20) Business Days
prior to the date of the desired Credit Extension (or such other time or date as
may be agreed by the Administrative Agent and the L/C Issuer, in their sole
discretion).  The L/C Issuer shall notify the Administrative Agent, not later
than 12:00 p.m., ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the issuance of Letters of Credit in such
requested currency.  Any failure by the L/C Issuer to respond to such request
within the time period specified in the preceding sentence shall be deemed to be
a refusal by the L/C Issuer to permit Letters of Credit to be issued in such
requested currency.  If the Administrative Agent and the L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Administrative Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.07, the Administrative Agent shall promptly so notify the
Administrative Borrower.

Change of Currency

.

(a)Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption.  If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Credit Extension in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Credit Extension, at the end
of the then current Interest Period.

- 37 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(b)Each provision of this Agreement shall, upon written notice to the
Administrative Borrower explaining the basis for such construction, be subject
to such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect the adoption of the Euro by
any member state of the European Union and any relevant market conventions or
practices relating to the Euro.

(c)Each provision of this Agreement also shall, upon written notice to the
Administrative Borrower explaining the basis for such construction, be subject
to such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.

Times of Day

.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Letter of Credit Amounts

.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS

Committed Loans

.

Subject to the terms and conditions set forth herein, each Lender (A) that has a
Revolving Loan Commitment severally agrees to make loans under such Revolving
Loan Commitment in Dollars (each such loan, a "Revolving Loan", and (B) that has
a Term Loan Commitment severally agrees to make loans under such commitments in
Dollars (each such loan, a “Term Loan” and together with any Revolving Loan, a
"Committed Loan") for the account of any Borrower as designated by the
Administrative Borrower pursuant to Section 2.02(a) from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Loan
Commitment or Term Loan Commitment, as applicable; provided, however, that after
giving effect to any Revolving Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, (ii) with respect to any Revolving Loan, the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Loan Commitment
and (iii) with

- 38 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

respect to any Term Loan, the aggregate Outstanding Amount of the Term Loans of
any Lender shall not exceed such Lender's Term Loan Commitment.  Within the
limits of each Lender’s Revolving Loan Commitment, and subject to the other
terms and conditions hereof, any of the Borrowers may borrow a Revolving Loan
under this Section 2.01, prepay a Revolving Loan under Section 2.06, and
reborrow a Revolving Loan under this Section 2.01.  Any Revolving Loan shall be
evidenced by a separate promissory note of the Borrower in substantially the
form of Exhibit C-1 hereto (each, a "Revolving Note"), dated as of the making of
such Revolving Loan and completed with appropriate insertions.  Committed Loans
may be Base Rate Loans or LIBOR Loans, as further provided herein.

Borrowings, Conversions and Continuations of Committed Loans

.

(a)Each Revolving Borrowing, each Term Borrowing, each conversion of such Loans
from one Type to the other, and each continuation of LIBOR Loans shall be made
upon irrevocable notice from the Administrative Borrower to the Administrative
Agent, which may be given by telephone (provided that such telephonic notice
complies with the information requirements of the form of Revolving Loan Notice
or Term Loan Notice, as applicable, attached hereto).  Each such notice must be
received by the Administrative Agent not later than (i) 1:00 p.m. three Business
Days prior to the requested date of any Borrowing of, conversion to or
continuation of LIBOR Loans or of any conversion of LIBOR Loans to Base Rate
Loans, and (ii) 12:00 p.m. on the requested date of any Borrowing of Base Rate
Revolving Loans or Base Rate Term Loans.  Each telephonic notice by the
Administrative Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Revolving Loan
Notice or Term Loan Notice, as applicable, appropriately completed and signed by
a Responsible Officer of the Administrative Borrower.  Each Borrowing of,
conversion to or continuation of LIBOR Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Sections 2.04(c) and 2.05(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof.  Each Revolving Loan Notice or Term Loan Notice,
as applicable, (whether telephonic or written) shall specify (i) the applicable
Borrower to which the proceeds of the Loan shall be disbursed, (ii) whether the
Administrative Borrower is requesting a Revolving Borrowing, a Term Borrowing, a
conversion of Revolving Loans from one Type to the other, or a continuation of
LIBOR Loans, (iii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Committed Loans to be borrowed, converted or continued, (v)
the Type of Committed Loans to be borrowed or to which existing Committed Loans
are to be converted, and (vi) if applicable, the duration of the Interest Period
with respect thereto.  If the Administrative Borrower fails to specify a Type of
Revolving Loan in a Revolving Loan Notice or a Type of Term Loan in a Term Loan
Notice or if the Administrative Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Revolving Loans or
Term Loans shall be made as, or converted to, Base Rate Loans.  Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable LIBOR
Loans.  If the Administrative Borrower requests a Borrowing of, conversion to,
or continuation of LIBOR Loans in any such Revolving Loan Notice or Term Loan
Notice, but fails to specify an Interest Period, it will be deemed to have

- 39 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

specified an Interest Period of one month.  Notwithstanding the foregoing, all
Borrowings made on the Closing Date shall be made as Base Rate Loans unless the
Administrative Agent shall have received an appropriate funding indemnity letter
executed by the Borrowers and reasonably acceptable to the Administrative Agent
at least three (3) Business Days prior to the Closing Date.  In addition,
notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a LIBOR Loan.

(b)Following receipt of a Revolving Loan Notice or Term Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Revolving Loans or Term Loans, and if no
timely notice of a conversion or continuation is provided by the Administrative
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection.  In the case of a Revolving Borrowing or a Term Borrowing, each
applicable Lender shall make the amount of its Revolving Loan or Term Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Revolving Loan Notice or Term Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower designated to receive the proceeds of the Loan in the
Revolving Loan Notice or the Term Loan Notice, as applicable, in like funds as
received by the Administrative Agent either by (i) crediting the account of the
applicable Borrower on the books of KeyBank with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Administrative Borrower; provided, however, that if, on the date the Revolving
Loan Notice or Term Loan Notice, as applicable, with respect to such Borrowing
is given by the Administrative Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be applied, first, to the payment in
full of any such L/C Borrowings, and second, to the applicable Borrower as
provided above.

(c)Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR
Loan.  During the existence of a Default, no Loans may be requested as,
converted to or continued as LIBOR Loans without the consent of the Required
Lenders.

(d)The Administrative Agent shall promptly notify the Administrative Borrower
and the Lenders of the interest rate applicable to any Interest Period for LIBOR
Loans upon determination of such interest rate.  The determination of the LIBOR
by the Administrative Agent shall be conclusive in the absence of manifest
error.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Administrative Borrower and the Lenders of any change in
KeyBank’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

(e)After giving effect to all Committed Borrowings, all conversions of Committed
Loans from one Type to the other, all continuations of Committed Loans as the
same Type and all Swing Line Loans, the sum of (i) the number of Interest
Periods in effect

- 40 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

with respect to Committed Loans and (ii) Swing Line Loans shall not exceed ten
(10) at any one time.

Term Loan

.

Any Term Loan made as a result of any Term Loan Commitment provided for pursuant
to Section 2.15 (or any increase therein) shall be made on the applicable
Increase Effective Date and each Lender which elects to provide or increase a
Term Loan Commitment pursuant to Section 2.15 agrees to make Term Loans to the
Borrower in an aggregate amount equal to (a) with respect to any existing Term
Loan Lender, the amount by which such Term Loan Lender's Term Loan Commitment
increases on the applicable Increase Effective Date and (b) with respect to any
new Term Loan Lender, the amount of such new Lender's Term Loan Commitment.  The
Term Loans shall be evidenced by separate promissory notes of the Borrower in
substantially the form of Exhibit C-2 hereto (collectively, the "Term Notes"),
dated as of the making of such Term Loan and completed with appropriate
insertions.  One Term Note shall be payable to the order of each Term Loan
Lender in the principal amount equal to such Term Loan Lender's Term Loan
Commitment or, if less, the outstanding amount of all Term Loans made by such
Term Loan Lender, as set forth below.  The Borrower irrevocably authorizes
Administrative Agent to make or cause to be made, an appropriate notation on
Administrative Agent's record reflecting the making of such Term Loan (or as the
case may be) the receipt of such payment.  The outstanding amount of the Term
Loans set forth on Administrative Agent's record shall be prima facie evidence
of the principal amount thereof owing and unpaid to each Term Loan Lender, but
the failure to record, or any error in so recording, any such amount on
Administrative Agent's record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under any Term Note to make payments of
principal or interest on any Term Note when due.  Term Loans may be Base Rate
Loans or LIBOR Loans, as further provided herein.

Letters of Credit

.

The Letter of Credit Commitment

.

(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.04, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of any Borrower or any Subsidiary, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.04(b), and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of any of the Borrowers and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (x) the Total Outstandings shall not exceed the Aggregate Commitments,
(y) the aggregate Outstanding Amount of the Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Lender’s
Applicable Revolving Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Revolving

- 41 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Lender’s Revolving Loan Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Administrative Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrowers that the L/C Credit
Extension so requested complies with the conditions set forth in the proviso to
the preceding sentence.  Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly the Borrowers may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.  All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.  Each Letter of Credit Application shall be prepared and signed by the
Administrative Borrower; provided, however, that the Administrative Borrower
shall be permitted to designate any Borrower, Subsidiary or other third party as
the account party for the requested Letter of Credit, although, notwithstanding
such designation, the Borrowers shall be the actual account party for all
purposes of this Agreement for such Letters of Credit and such designation shall
not affect the Borrowers’ reimbursement obligations hereunder with respect to
such Letter of Credit.

(ii)The L/C Issuer shall not issue any Letter of Credit if:

(A)subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B)subject to Section 2.04(b)(vii), the expiry date of such requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Revolving Lenders have approved such expiry date.

(iii)The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

- 42 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(B)the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed to by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $25,000 (or such
lesser amount as may be agreed to by the Borrowers, the L/C Issuer and the
Administrative Agent);

(D)such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency;

(E)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder;

(F)the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency; or

(G)any Revolving Lender is at such time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Revolving Lender to eliminate the L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.19(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iv)The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v)The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi)The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

- 43 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit

.

(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Administrative Borrower delivered to the L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Administrative Borrower.  Such Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer.  Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent (A)
not later than 12:00 p.m. at least two Business Days (or such later date and
time as the Administrative Agent and the L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be, of any Letter of Credit denominated in Dollars
and (B) not later than 12:00 p.m. at least ten Business Days (or such later date
and time as the L/C Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be, of any Letter of Credit denominated in an Alternative Currency.  In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require.  In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may
require.  Additionally, the Borrower for whose account the Letter of Credit is
being issued shall furnish through the Administrative Borrower to the L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

(ii)Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Administrative Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable

- 44 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower for whose account the
Letter of Credit is being issued or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Revolving Percentage times the amount of such Letter of
Credit.

(iii)If the Administrative Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the L/C Issuer, the Administrative Borrower shall not be
required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto- Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that the L/C Issuer shall not permit any such extension if (A) the L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.04(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is five (5) Business
Days before the Non- Extension Notice Date (1) from the Administrative Agent
that the Required Revolving Lenders have elected not to permit such extension or
(2) from the Administrative Agent, any Revolving Lender or a Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

(iv)If the Administrative Borrower so requests in any applicable Letter of
Credit Application, the L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that permits the automatic reinstatement of
all or a portion of the stated amount thereof after any drawing thereunder
(each, an “Auto-Reinstatement Letter of Credit”).  Unless otherwise directed by
the L/C Issuer, the Administrative Borrower shall not be required to make a
specific request to the L/C Issuer to permit such reinstatement.  Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Revolving Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to reinstate all or a portion of the stated
amount thereof in accordance with the

- 45 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

provisions of such Letter of Credit.  Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “Non-Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Revolving Lender or a Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement.

(v)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Administrative Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(vi)Any Revolving Lender with a Revolving Loan Commitment (in such capacity, a
“Discretionary L/C Issuer”) may from time to time, at the written request of the
Administrative Borrower (with a copy to the Administrative Agent) and with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld), and in such Revolving Lender’s sole discretion, agree to issue one or
more Letters of Credit for the account of the applicable Borrower designated in
such request on the same terms and conditions in all respects as are applicable
to the Letters of Credit issued by the L/C Issuer hereunder by executing and
delivering to the Administrative Agent a written agreement to such effect, among
(and in form and substance satisfactory to) the Borrowers, the Administrative
Agent and such Discretionary L/C Issuer.  With respect to each of the Letters of
Credit issued (or to be issued) thereby, each of the Discretionary L/C Issuers
shall have all of the same rights and obligations under and in respect of this
Agreement and the other Loan Documents, and shall be entitled to all of the same
benefits (including, without limitation, the rights, obligations and benefits
set forth in Sections 2.04, 9.07 and 10.01), as are afforded to the L/C Issuer
hereunder and thereunder.  The Administrative Agent shall promptly notify each
of the Revolving Lenders with a Revolving Loan Commitment of the appointment of
any Discretionary L/C Issuer.  Each Discretionary L/C Issuer shall provide to
the Administrative Agent, on a monthly basis, a report that details the activity
with respect to each Letter of Credit issued by such Discretionary L/C Issuer
(including an indication of the maximum amount then in effect with respect to
each such Letter of Credit).

(vii)The L/C Issuer may, in its sole discretion, issue one or more Letters of
Credit hereunder, with expiry dates that would occur after the Letter of Credit
Expiration Date (and after the Maturity Date), to the extent the Borrowers have

- 46 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

agreed to fully Cash Collateralize the L/C Obligations relating to such Letters
of Credit on the date that is five (5) Business Days prior to the Maturity Date
(the “Mandatory Cash Collateralization Date”) in accordance with the terms of
Section 2.18.  In the event the Borrowers fail to Cash Collateralize the
outstanding L/C Obligations on the Mandatory Cash Collateralization Date, each
outstanding Letter of Credit shall automatically be deemed to be drawn in full
and the Borrowers shall be deemed to have requested a Base Rate Revolving Loan
to be funded by the Revolving Lenders on the Mandatory Cash Collateralization
Date to reimburse such drawing (with the proceeds of such Loan being used to
Cash Collateralize outstanding L/C Obligations as set forth in Section 2.18) in
accordance with the provisions of Section 2.04(c).  If a Base Rate Revolving
Loan cannot be made because the conditions set forth in Section 4.02 cannot be
satisfied or for any other reason, the Borrowers shall be deemed to have
incurred an L/C Borrowing from the L/C Issuer and each Revolving Lender shall be
obligated to fund its Applicable Revolving Percentage of such L/C Borrowing in
the form of an L/C Advance in accordance with the provisions of Section 2.04(c)
(with the proceeds of such L/C Advance being used to Cash Collateralize
outstanding L/C Obligations as set forth in Section 2.18). The funding by a
Revolving Lender of its Applicable Revolving Percentage of such Base Rate
Revolving Loan or such L/C Advance, as applicable, to Cash Collateralize the
outstanding L/C Obligations on the Mandatory Cash Collateralization Date shall
be deemed payment by such Revolving Lender in respect of its participation
interest in such L/C Obligations.

Drawings and Reimbursements; Funding of Participations

.

(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the
Administrative Borrower and the Administrative Agent thereof.  Not later than
2:00 p.m. on the date of any payment by the L/C Issuer under a Letter of Credit
to be reimbursed in Dollars, or the Applicable Time on the date of any payment
by the L/C Issuer under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Borrowers shall reimburse the
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing.  In the case of a Letter of Credit denominated in Dollars, the
Borrowers shall reimburse the L/C Issuer in Dollars.  In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrowers shall reimburse the
L/C Issuer in Dollars unless the L/C Issuer (at its option) shall specify in
such notice that it will require payment in the currency in which the drawing is
made.  In the case of any such reimbursement in Dollars of a drawing under a
Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Administrative Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.  If the Borrowers fail to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof.  In such event, the
Borrowers shall be deemed to have requested a Revolving Borrowing of Base Rate
Revolving Loans to be

- 47 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Loan Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Revolving Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this Section
2.04(c)(i) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(ii)Each Revolving Lender (including the Revolving Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.04(c)(i) make funds available (and
the Administrative Agent may apply Cash Collateral provided for this purpose)
for the account of the L/C Issuer at the Administrative Agent’s Office in
Dollars in an amount equal to its Applicable Revolving Percentage of the
Unreimbursed Amount not later than 2:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to the Borrowers in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer in Dollars, or if requested by the L/C Issuer, the equivalent amount
thereof in an Alternative Currency as determined by the Administrative Agent at
such time on the basis of the Spot Rate (determined as of such funding date) for
the purchase of such Alternative Currency with Dollars.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.04(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.04.

(iv)Until each Revolving Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Revolving Lender’s Applicable
Revolving Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v)Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set-off,

- 48 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default; (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
or (D) with respect to the obligation of each Revolving Lender to fund and
satisfy its participation in an L/C Borrowing in accordance with this Section
2.04, the occurrence of the Letter of Credit Expiration Date or the Maturity
Date or the termination of the Commitments hereunder; provided, however, that
each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Administrative Borrower of a Revolving Loan Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrowers to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.04(c) by
the time specified in Section 2.04(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Revolving Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing (it being
understood that such customary fees shall not be subject to the indemnification
obligations of the Borrowers pursuant to Section 10.04(b)).  If such Revolving
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Revolving Lender’s Revolving Loan included in the
relevant Revolving Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.04(c)(vi) shall be conclusive absent manifest error.

Repayment of Participations

.

(i)At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.04(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Revolving Lender its Applicable Revolving Percentage thereof  in the
same funds as those received by the Administrative Agent.

- 49 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(ii)If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

Obligations Absolute

.  The obligation of the Borrowers to reimburse the L/C Issuer for each drawing
under each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)the existence of any claim, counterclaim, set-off, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)waiver by the L/C Issuer of any requirement that exists for the L/C Issuer’s
protection and not the protection of any Borrower or any waiver by the L/C
Issuer which does not in fact materially prejudice any Borrower;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by the L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

- 50 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(vii)any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii)any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally; or

(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.

The Administrative Borrower shall promptly examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Administrative Borrower’s instructions or
other irregularity, the Administrative Borrower will immediately notify the L/C
Issuer.  The Borrowers shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.

Role of L/C Issuer

.  Each Revolving Lender and each Borrower agree that, in paying any drawing
under a Letter of Credit, the L/C Issuer shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers’ pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer, shall be liable or responsible for any of the matters
described in clauses (i) through (ix) of Section 2.04(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrowers may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which the

- 51 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Borrowers prove were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

Applicability of ISP and UCP; Limitation of Liability

.  Unless otherwise expressly agreed by the L/C Issuer and the Borrowers when a
Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to the Borrowers for, and the L/C Issuer’s rights and remedies
against the Borrowers shall not be impaired by, any action or inaction of the
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where the L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

Letter of Credit Fees

.  The Borrowers shall pay to the Administrative Agent for the account of each
Revolving Lender in accordance with its Applicable Revolving Percentage in
Dollars a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.10.  Such letter of credit fees shall be computed on a quarterly basis in
arrears.  Such letter of credit fees shall be due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.  If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

- 52 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Fronting Fee and Processing Charges Payable to L/C Issuer

.  The Borrowers shall pay directly to the L/C Issuer for its own account a
fronting fee in Dollars or such Alternative Currency as shall be separately
agreed, for each Letter of Credit equal to 0.125% times the Dollar Equivalent of
the daily amount available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.10.  Such letter of credit fees shall be computed on a quarterly
basis in arrears.  Such fronting fee for each Letter of Credit shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  In addition, the Borrowers shall pay directly to the L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect in Dollars or such Alternative
Currency as shall be separately agreed.  Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

Conflict with Issuer Documents

.  In the event of any conflict between the terms hereof and the terms of any
Issuer Document, the terms hereof shall control.

Letters of Credit Issued for Subsidiaries

.  Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of a Subsidiary and subject to the provisions of
Section 2.16, such Letter of Credit shall be deemed to be for the account of
Potlatch Forest, in the case of any Subsidiary that is a REIT, and Potlatch Land
& Lumber, in the case of all other Subsidiaries, and the applicable Borrowers
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrowers hereby acknowledge that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrowers, and that the Borrowers’ business derives substantial
benefits from the businesses of such Subsidiaries.

Swing Line Loans

.

The Swing Line

.  Subject to the terms and conditions set forth herein, the Swing Line Lender,
in reliance upon the agreement of the other Revolving Lenders set forth in this
Section 2.05, may in its sole and absolute discretion make loans in Dollars
(each such loan, a “Swing Line Loan”) for the account of any of the Borrowers
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Percentage of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Revolving Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Loan Commitment;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Lender,
plus such Lender’s Applicable Revolving Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Revolving Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Loan

- 53 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Commitment, (y) the Borrowers shall not use the proceeds of any Swing Line Loan
to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting
Exposure.  Within the foregoing limits, and subject to the other terms and
conditions hereof, any of the Borrowers may borrow under this Section 2.05,
prepay under Section 2.06, and reborrow under this Section 2.05.  Immediately
upon the making of a Swing Line Loan, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Lender’s Applicable Revolving Percentage times the amount of
such Swing Line Loan.  Notwithstanding anything to the contrary contained in
this Section 2.05, the Swing Line Lender shall not be obligated to make any
Swing Line Loan at a time when any other Revolving Lender is a Defaulting
Lender, unless the Swing Line Lender is satisfied that the participation therein
will otherwise be fully allocated to the Revolving Lenders that are
Non-Defaulting Lenders consistent with Section 2.19(a)(iv) and the Defaulting
Lender shall not participate therein, except to the extent the Swing Line Lender
has entered into arrangements with the Borrowers or such Defaulting Lender that
are satisfactory to the Swing Line Lender in its good faith determination to
eliminate the Swing Line Lender's Fronting Exposure with respect to any such
Defaulting Lender, including the delivery of cash collateral.

Borrowing Procedures

.  Each Swing Line Borrowing shall be made upon the Administrative Borrower’s
irrevocable notice to the Swing Line Lender and the Administrative Agent, which
may be given by telephone (provided that such telephonic notice complies with
the informational requirements of the form of Swing Line Loan Notice attached
hereto). Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000 (and in integral multiples of $100,000), (ii) the requested borrowing
date, which shall be a Business Day and (iii) the Borrower to which the funds
are to be disbursed.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Administrative Borrower.  Promptly after receipt by the Swing
Line Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 12:00 p.m. on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.05(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 2:30
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrowers.

- 54 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(c)Refinancing of Swing Line Loans.

(i)The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Revolving Lender
make a Base Rate Revolving Loan in an amount equal to such Revolving Lender’s
Applicable Revolving Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Revolving Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02.  The Swing Line Lender shall furnish the
Administrative Borrower with a copy of the applicable Revolving Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Lender shall make an amount equal to its Applicable Revolving
Percentage of the amount specified in such Revolving Loan Notice available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 12:00 p.m. on the day specified in such Revolving
Loan Notice, whereupon, subject to Section 2.05(c)(ii), each Revolving Lender
that so makes funds available shall be deemed to have made a Base Rate Revolving
Loan to the Borrowers in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.05(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Administrative Agent for the account
of the Swing Line Lender pursuant to Section 2.05(c)(i) shall be deemed payment
in respect of such participation.

(iii)If any Revolving Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.05(c) by
the time specified in Section 2.05(c)(i), the Swing Line Lender shall be
entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute

- 55 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

such Revolving Lender’s Revolving Loan included in the relevant Revolving
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be.  A certificate of the Swing Line Lender submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv)Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.05(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrowers to repay Swing Line Loans, together with interest as provided herein.

Repayment of Participations

.

(i)At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Revolving Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.

(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Interest for Account of Swing Line Lender

.  The Swing Line Lender shall be responsible for invoicing the Borrowers for
interest on the Swing Line Loans.  Until each Revolving Lender funds its Base
Rate Revolving Loan or risk participation pursuant to this Section 2.05 to
refinance such Revolving Lender’s Applicable Revolving Percentage of any Swing
Line Loan, interest in respect of such Applicable Revolving Percentage shall be
solely for the account of the Swing Line Lender.

- 56 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Payments Directly to Swing Line Lender

.  The Borrowers shall make all payments of principal and interest in respect of
the Swing Line Loans directly to the Swing Line Lender.

Prepayments

.

(a)The Borrowers may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans or Term Loans in whole or
in part without premium or penalty; provided that (i) such notice must be in a
form acceptable to Administrative Agent and be received by the Administrative
Agent not later than 1:00 p.m. (A) three Business Days prior to any date of
prepayment of LIBOR Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of LIBOR Loans shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a minimum principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Revolving
Loans or Term Loans to be prepaid and, if LIBOR Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Revolving Percentage or Applicable Term Percentage, as the
case may be, of such prepayment.  If such notice is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any prepayment
of a LIBOR Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section
3.05.  Subject to Section 2.18, each such prepayment shall be applied to the
Revolving Loans or the Term Loans, as applicable, of the Lenders in accordance
with their respective Applicable Percentages.

(b)The Borrowers may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000.  Each such notice shall specify the date and amount of
such prepayment.  If such notice is given by the Borrowers, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

(c)If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrowers shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.06(c) unless after
the prepayment in full of the Revolving Loans, Term Loans and Swing Line Loans
the Total Outstandings exceed the Aggregate Commitments then in effect.

- 57 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Termination or Reduction of Commitments

.

The Borrowers may, upon notice from the Administrative Borrower to the
Administrative Agent, terminate the Aggregate Revolving Loan Commitments, or
from time to time permanently reduce the Aggregate Revolving Loan Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 p.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce the Aggregate
Revolving Loan Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Loan Commitments, and (iv) if, after giving effect to any
reduction of the Revolving Loan Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Revolving Loan Commitment, the
Letter of Credit Sublimit and/or the Swing Line Sublimit, as applicable, shall
be automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Revolving Loan Commitments.  Any reduction of the Aggregate
Revolving Loan Commitments shall be applied to the Revolving Loan Commitment of
each Revolving Lender, as the case may be, according to its Applicable
Percentage thereof.  All commitment fees accrued until the effective date of any
termination of the Aggregate Revolving Loan Commitments shall be paid on the
effective date of such termination.

Repayment of Loans

.

Revolving Loans

.  The Borrowers shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Revolving Loans outstanding on such date.

Swing Line Loans

.  The Borrowers shall repay each Swing Line Loan on the earlier to occur of (i)
the date ten (10) Business Days after such Loan is made and (ii) the Maturity
Date.

Term Loans

.  The Borrowers shall repay to the Lenders on the applicable Term Loan Maturity
Date the aggregate principal amount of Term Loans outstanding on such date which
mature on such date.

Interest

.

(a)Subject to the provisions of subsection (b) below, (i) each LIBOR Loan shall
bear interest on the outstanding principal amount thereof for each Interest
Period at a rate per annum equal to the LIBOR for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Revolving Loan and each Base Rate Term Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to, at the Borrowers’ option, (x) the Base Rate plus the
Applicable Rate or (y) such other rate mutually agreed to by the Borrowers and
the Swing Line Lender at the time of the borrowing of such Swing Line Loan.

- 58 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), the Borrowers
shall pay interest on the principal amount of all outstanding Obligations
hereunder at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

Fees

.

In addition to certain fees described in subsections (h) and (i) of Section
2.04:

Facility Fee

.  The Borrowers shall pay to the Administrative Agent for the account of each
Lender in accordance with its Applicable Revolving Percentage, a facility fee
equal to the Applicable Rate with respect to Revolving Loan Commitments times
the total Revolving Loan Commitments.  The facility fee shall accrue at all
times during the Availability Period and until the Obligations have been Fully
Satisfied, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
first Business Day to occur after the last day of each March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the Maturity Date.  The facility fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b)Other Fees.  The Borrowers shall pay to the Administrative Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

- 59 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

.

(a)All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the LIBOR) shall be made on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If the Borrowers or the Lenders determine that:  (i) (A) the Debt Rating used
to determine the Applicable Rate was not the correct Debt Rating and (B) that
use of the correct Debt Rating would have resulted in higher pricing for such
period, then the Borrowers shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrowers under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.05(c)(iii), 2.05(h) or 2.09(b) or under Article VIII.  The
Borrowers’ obligations and rights under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

Evidence of Debt

.

(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse

- 60 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans.  In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

Payments Generally

.

(a)All payments to be made by the Borrowers shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
set-off.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in Same Day Funds not later than 12:00 noon on the
date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office.  All payments received by the Administrative Agent (i)
after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(b)(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of LIBOR Loans (or, in the case of any
Committed Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such
Committed Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the Borrowers a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at

- 61 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing (it being understood that
such customary fees shall not be subject to the indemnification obligations
of  the Borrowers pursuant to Section 10.04(b)) and (B) in the case of a payment
to be made by the Borrowers, the interest rate applicable to Base Rate
Loans.  If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period.  If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrowers shall be without prejudice to any claim
the Borrowers may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Administrative Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrowers will
not make such payment, the Administrative Agent may assume that the Borrowers
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrowers have not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(d)The obligations of the Lenders hereunder to make Revolving Loans and Term
Loans, to fund participations in Letters of Credit and Swing Line Loans and to
make

- 62 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make any Revolving Loan or Term Loan or to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Revolving Loan or Term Loan or purchase its
participation or to make its payment under Section 10.04(c).

(e)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

Sharing of Payments by Lenders

.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Revolving Loans or Term Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Revolving
Loans or Term Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Loans or
Term Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans or Term Loans and other amounts owing them,
provided that:

(a)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.18, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Revolving Loans or Term Loans or subparticipations in L/C Obligations or Swing
Line Loans to any assignee or participant, other than an assignment to the
Borrowers or any of their Subsidiaries thereof (as to which the provisions of
this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

- 63 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Increase in Aggregate Commitments

.

(a)Provided there exists no Default (and no Default would result therefrom),
upon notice from the Administrative Borrower to the Administrative Agent (which
shall promptly notify the Lenders), the Borrowers may from time to time, request
an increase in the Aggregate Commitments in an aggregate amount for all such
increases not to exceed $420,000,000; provided, however, that the Borrowers
shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect on a Pro Forma Basis to the
increase in the Aggregate Commitments, the Loan Parties would be in compliance
with the financial covenants set forth in Section 6.10; and provided further
that any Term Loan (i) shall rank pari passu in right of payment with the
Revolving Loans and shall have the same benefits of any additional guaranties or
collateral and (ii) shall be treated substantially the same as (and in any event
no more favorably than) the Revolving Loans.  The Borrowers may, in their sole
discretion, but with the approval of the Lenders providing such increase,
designate portions of the increase in the Aggregate Commitments to be either
Revolving Loan Commitments or Term Loan Commitments.  If all or a portion of
such increase consists of Term Loan Commitments, the applicable Term Loan
Lenders shall approve the pricing, funding and other terms of such Term Loan
Commitment, except that any Term Loan Maturity Date shall not be a date that is
prior to the Maturity Date.  The aggregate amount of any individual increase
hereunder shall be in a minimum amount of $5,000,000 (and in integral multiples
of $1,000,000 in excess thereof).  To achieve the full amount of a requested
increase, the Borrowers may solicit increased commitments from existing Lenders
and/or invite additional Eligible Assignees to become Lenders; provided,
however, that no existing Lender shall be obligated and/or required to accept an
increase in its Commitment pursuant to this Section 2.15 unless it specifically
consents to such increase in writing.  Any Lender or Eligible Assignee agreeing
to increase its Commitment or provide a new Commitment pursuant to this Section
2.15 shall, in connection therewith, deliver to the Administrative Agent a new
commitment agreement in form and substance satisfactory to the Administrative
Agent and its counsel.

(b)If the Aggregate Commitments are increased in accordance with this Section,
the Administrative Agent and the Borrowers shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Administrative Borrower and the
Lenders of the final allocation of such increase and the Increase Effective Date
and Schedule 2.01 hereto shall be deemed amended to reflect such increase and
final allocation.  As a condition precedent to such increase, in addition to any
deliveries pursuant to subsection (a) above, the Borrowers shall deliver to the
Administrative Agent each of the following in form and substance satisfactory to
the Administrative Agent: (1) a certificate of each Loan Party dated as of the
Increase Effective Date (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) certifying that, before and after giving effect to such increase, (A)
the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.15, the representations and
warranties contained

- 64 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

in subsections (a) and (b) of Section 5.01 shall be deemed to refer to the most
recent financial statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01, and (B) no Default exists; (2) a statement of
reaffirmation from each Loan Party pursuant to which each such Loan Party
ratifies this Agreement and the other Loan Documents and acknowledges and
reaffirms that, after giving effect to such increase, it is bound by all terms
of this Agreement and the other Loan Documents; (3) if the increase is being
provided by an existing Lender, and such Lender is then in possession of a
Revolving Note or a Term Note, as applicable, then a revised Revolving Note or
Term Note, as applicable, in favor of such Lender reflecting such Lender’s
Commitment after giving effect to such increase; (4) if the increase is being
provided by a new Lender, a Revolving Note or Term Note, as applicable, in favor
of such Lender if so requested by such Lender; and (5) payment of any applicable
fee related to such increase (including, without limitation, any applicable
arrangement, upfront and/or administrative fee).  The Borrowers shall prepay any
Revolving Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Revolving Loans ratable with any revised Applicable
Revolving Percentages arising from any nonratable increase in the Commitments
under this Section.  Borrower may prepay such Revolving Loans with the proceeds
of Base Rate Loans hereunder without regard to the minimum and multiples
specified herein for the principal amount of Base Rate Loans, but subject to the
unutilized portion of the Revolving Loan Commitments and the conditions set
forth in Section 4.02.

(c)This Section shall supersede any provisions in Sections 2.13 or 10.01 to the
contrary.

(d)In the event of the initial addition of any Term Loan Commitments, the
Borrower, Guarantors, Administrative Agent and the Term Loan Lenders shall enter
into an amendment of this Agreement and the other Loan Documents as necessary to
evidence such Term Loan Commitment or to have it be guaranteed and secured by
the other Loan Documents (the "Term Loan Commitment Amendment"), and all Lenders
not providing the Term Loan Commitment hereby consent to such limited scope
amendment without future consent rights, provided that the pricing and maturity
shall be determined by Borrower and the Term Loan Lenders.  Additionally, the
Borrower, Guarantors and each Term Loan Lender shall execute and deliver to
Administrative Agent any other documentation as the Administrative Agent shall
reasonably specify to evidence, guarantee or secure such Term Loan
Commitment.  The Term Loan Commitment Amendment, without the consent of any
other Lender, may effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, the Term Loan Lenders and the Borrower, to implement the
terms of the Term Loan Commitment, including pricing, maturity, and such other
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent, the Term Loan Lenders and the Borrower in
connection with the establishment of such Term Loan Commitment.

- 65 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Joint and Several Liability of Borrowers

.

(a)Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.

(b)Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations arising under this Agreement and the other
Loan Documents, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them.

(c)If and to the extent that any of the Borrowers shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d)The obligations of each Borrower under the provisions of this Section 2.16
constitute full recourse Obligations of such Borrower, enforceable against it to
the full extent of its properties and assets.

(e)Except as otherwise expressly provided herein, to the extent permitted by
Law, each Borrower (in its capacity as a joint and several obligor in respect of
the Obligations of the other Borrowers) hereby waives notice of acceptance of
its joint and several liability, notice of occurrence of any Default or Event of
Default (except to the extent notice is expressly required to be given pursuant
to the terms of this Agreement), or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or the Lenders under or in respect of any of the
Obligations, any requirement of diligence and, generally, all demands, notices
and other formalities of every kind in connection with this Agreement.  Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Administrative Agent or the Lenders at any time or times in respect of any
default by the other Borrowers in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or the Lenders in respect of
any of the obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any other Borrower.  Without limiting the generality of the foregoing, each
Borrower (in its capacity as a joint and several obligor in respect of the
Obligations of the other Borrowers) assents to any other action or delay in
acting or any failure to act on the part of the Administrative Agent or the
Lenders, including, without limitation, any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with applicable laws
or regulations thereunder which

- 66 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

might, but for the provisions of this Section 2.16, afford grounds for
terminating, discharging or relieving such Borrower, in whole or in part, from
any of its Obligations under this Section 2.16, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remain unsatisfied,
the Obligations of such Borrower under this Section 2.16 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each Borrower under this Section 2.16 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower
or a Lender.  The joint and several liability of the Borrowers hereunder shall
continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any of the Lenders.

(f)The provisions of this Section 2.16 are made for the benefit of the Lenders
and their successors and assigns, and may be enforced by them from time to time
against any of the Borrowers as often as occasion therefor may arise and without
requirement on the part of the Lenders first to marshal any of its claims or to
exercise any of its rights against the other Borrowers or to exhaust any
remedies available to it against the other Borrowers or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy.  The provisions of this Section 2.16 shall remain in
effect until all the Obligations shall have been paid in full or otherwise fully
satisfied.  If at any time, any payment, or any part thereof, made in respect of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lenders upon the insolvency, bankruptcy or reorganization of any of the
Borrowers, or otherwise, the provisions of this Section 2.16 will forthwith be
reinstated and in effect as though such payment had not been made.

(g)Notwithstanding any provision to the contrary contained herein or in any of
the other Loan Documents, to the extent the Obligations of any Borrower shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal Law relating to
fraudulent conveyances or transfers) then the Obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable Law (whether federal or state and including, without limitation, the
Bankruptcy Code of the United States).

Appointment of the Administrative Borrower

.

Potlatch Forest and Potlatch Land & Lumber hereby appoint the Administrative
Borrower to act as their agent for all purposes under this Agreement (including,
without limitation, with respect to all matters related to the borrowing and
repayment of Loans) and agree that (a) the Administrative Borrower may execute
such documents on behalf of Potlatch Forest and Potlatch Land & Lumber as the
Administrative Borrower deems appropriate in its sole discretion and Potlatch
Forest and Potlatch Land & Lumber shall be obligated by all of the terms of any
such document executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent or the Lender to the Administrative Borrower shall
be deemed delivered to Potlatch Forest and Potlatch Land & Lumber and (c) the
Administrative Agent or the Lenders may accept, and be

- 67 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

permitted to rely on, any document, instrument or agreement executed by the
Administrative Borrower on behalf of Potlatch Forest and Potlatch Land & Lumber.

Cash Collateral

.

Certain Credit Support Events

.  If (i) the L/C Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an L/C Borrowing, (ii) as
of the Mandatory Cash Collateralization Date, any L/C Obligation for any reason
remains outstanding, (iii) the Borrowers shall be required to provide Cash
Collateral pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting
Lender, the Borrowers shall immediately (in the case of clause (iii) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent or the L/C Issuer, provide Cash Collateral in an amount not
less than the applicable Minimum Collateral Amount (determined in the case of
Cash Collateral provided pursuant to clause (iv) above, after giving effect to
Section 2.19(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

Grant of Security Interest

.  The Borrowers, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.18(c).  If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent or the L/C Issuer as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more Controlled Accounts at the Administrative
Agent. The Borrowers shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

Application

.  Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.18 or Sections 2.04, 2.05, 2.06,
2.19 or 8.02 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Obligations, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

Release

.  Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or to secure other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the

- 68 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however, the
Person providing Cash Collateral and the L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

Defaulting Lenders

.

Adjustments

.  Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

Waivers and Amendments

.  Such Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of “Required Lenders” and Section 10.01.

Defaulting Lender Waterfall

.  Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.09 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, to Cash Collateralize the
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.18; fourth, as the Borrowers may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.18; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, the L/C Issuer or the Swing Line Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount

- 69 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

of any Loans or L/C Borrowings in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swing Line Loans are
held by the Lenders pro rata in accordance with the Revolving Loan Commitments
hereunder without giving effect to Section 2.19(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.19(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

Certain Fees

.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.10(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Revolving Percentage of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.18.

(C)With respect to any fee payable under Section 2.10(a) or any Letter of Credit
Fee not required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

Reallocation of Applicable Revolving Percentages to Reduce Fronting Exposure

.  All or any part of such Defaulting Lender’s participation in L/C Obligations
and Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Revolving  Percentages (calculated
without regard to such Defaulting Lender’s Revolving

- 70 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Loan Commitment) but only to the extent that (x) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
any Non-Defaulting Lender’s share of the Total Revolving Outstandings to exceed
such Non-Defaulting Lender’s Revolving Loan Commitment.  Subject to Section
10.20, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

Cash Collateral, Repayment of Swing Line Loans

.  If the reallocation described in clause (a)(iv) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.18.

Defaulting Lender Cure

.  If the Borrowers, the Administrative Agent, Swing Line Lender and the L/C
Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Revolving Percentages (without giving effect to Section 2.19(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

Taxes

.

Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes

.

- 71 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

Payment of Other Taxes by the Borrowers

.  Without limiting the provisions of subsection (a) above, the Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable Laws, or at the option of the Administrative Agent timely reimburse
it for the payment of, any Other Taxes.

Tax Indemnifications

.

- 72 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(i)Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Administrative Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.  Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below.

(ii)Each Lender and the L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the Administrative Agent against any Indemnified Taxes attributable to such
Lender or the L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

Evidence of Payments

.  Upon request by the Administrative Borrower or the Administrative Agent, as
the case may be, after any payment of Taxes by the Borrowers or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Administrative Borrower shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Administrative Borrower, as the
case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other

- 73 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

evidence of such payment reasonably satisfactory to the Administrative Borrower
or the Administrative Agent, as the case may be.

Status of Lenders; Tax Documentation

.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Administrative Borrower and the Administrative Agent, at the time or times
reasonably requested by the Administrative Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Administrative Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Administrative Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Administrative Borrower or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Administrative Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Administrative Borrower or the Administrative Agent),
an electronic copy (or an original if requested by the Administrative Borrower
or the Administrative Agent) of an executed IRS Form W-9 (or any successor form)
certifying that Lender is exempt from U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable:

- 74 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an electronic copy (or an original if requested by the
Administrative Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(II)executed originals of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any such Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or

(IV)to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Administrative Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct and
indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), an electronic copy (or an original if
requested by the Administrative Borrower or the Administrative Agent) of any
other form prescribed by applicable

- 75 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrowers or the
Administrative Agent to determine the withholding or deduction required to be
made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by Law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Borrower or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Administrative Borrower and the Administrative Agent in
writing of its legal inability to do so.

Treatment of Certain Refunds

.  Unless required by applicable Laws, at no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Lender or the
L/C Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If any Recipient determines, that
it has received a refund of any Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Loan Party an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by a Loan Party under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Party, upon the request of the Recipient, agrees to repay the
amount paid over to the Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Recipient in the
event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any

- 76 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

amount to the Loan Party pursuant to this subsection the payment of which would
place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.

Survival

.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

Illegality

.

If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender or
its Lending Office to make, maintain or fund Loans whose interest is determined
by reference to the LIBOR, or to determine or charge interest rates based upon
the LIBOR, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Administrative Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue LIBOR Loans or to convert Base
Rate Loans to LIBOR Loans shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the LIBOR component of the Base
Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Administrative Borrower
that the circumstances giving rise to such determination no longer exist, which
such Lender agrees to do promptly after permitted by applicable Laws.  Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
LIBOR Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBOR component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the LIBOR, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the LIBOR component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the LIBOR.  Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.

Inability to Determine Rates

.

(a)If the Required Lenders reasonably determine that for any reason in
connection with any request for a LIBOR Loan or a conversion to or continuation
thereof

- 77 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such LIBOR
Loan, (b) adequate and reasonable means do not exist for determining the LIBOR
for any requested Interest Period with respect to a proposed LIBOR Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the LIBOR for any
requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Administrative Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, and (y) in the event of a determination
described in the preceding sentence with respect to the LIBOR component of the
Base Rate, the utilization of the LIBOR component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Loans or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or 

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR, 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable,  the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00
p.m. (New York time) on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders

- 78 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment. 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, (to the extent of the affected Eurodollar Rate
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate.  Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of LIBOR Loans (to the extent of the affected LIBOR Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans (subject to
the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

Increased Costs; Reserves on LIBOR Loans

.

Increased Costs Generally

.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the LIBOR (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

- 79 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Capital Requirements

.  If any Lender or the L/C Issuer determines that any Change in Law affecting
such Lender or the L/C Issuer or any Lending Office of such Lender or such
Lender’s or the L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrowers will pay to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

Certificates for Reimbursement

.  A certificate of a Lender or the L/C Issuer setting forth the amount or
amounts necessary to compensate such Lender or the L/C Issuer or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Administrative Borrower shall be conclusive absent
manifest error.  The Borrowers shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

Delay in Requests

.  Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s or the L/C Issuer’s right to demand such
compensation, provided that the Borrowers shall not be required to compensate a
Lender or the L/C Issuer pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than nine months
prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Administrative Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Reserves on LIBOR Loans

.  The Borrowers shall pay to each Lender, as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each LIBOR
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrowers shall have
received at least 15 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 15 days prior to the relevant Interest

- 80 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Payment Date, such additional interest shall be due and payable 15 days from
receipt of such notice.

Compensation for Losses

.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the
Administrative Borrower; or

(c)any failure by the Borrowers to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d)any assignment of a LIBOR Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Administrative Borrower
pursuant to Section 10.13;

including any loss of anticipated profits, any foreign currency exchange losses
and any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign currency exchange contract.  The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Loan made by it at the LIBOR for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.

Mitigation Obligations; Replacement of Lenders

.

Designation of a Different Lending Office

.  If any Lender requests compensation under Section 3.04, or requires the
Borrowers to pay any Indemnified Taxes or additional amounts to any Lender, the
L/C Issuer, or any Governmental Authority for the account of any Lender or the
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Administrative Borrower, such Lender or
the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce

- 81 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

Replacement of Lenders

.  If any Lender requests compensation under Section 3.04, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
3.01 and, in each case, such Lender has declined or is unable to designate a
different Lending Office in accordance with Section 3.06(a), the Borrowers may
replace such Lender in accordance with Section 10.13.

Survival

.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Conditions to Amendment and Restatement

.

The effectiveness of this Amendment and Restatement is subject to satisfaction
of the following conditions precedent:

Loan Documents, Organization Documents, Etc

.  The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent, its legal counsel, the
Arrangers and each of the Lenders:

(i)executed counterparts of this Agreement and the other Loan Documents;

(ii)a Note executed by the Borrowers in favor of each Lender requesting a Note;

(iii)copies of the Organization Documents of each Loan Party certified by a
secretary or assistant secretary of such Loan Party to be true and correct as of
the Closing Date;

- 82 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(iv)such certificates of resolutions or other action, incumbency certificates
(including specimen signatures) and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party; and

(v)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in (A)
the jurisdiction of its incorporation or organization and (B) each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Opinions of Counsel

.  The Administrative Agent shall have received (i) a legal opinion of Lorrie D.
Scott, Vice President, General Counsel and Corporate Secretary of the Borrowers
and Guarantors, and (ii) a legal opinion of Perkins Coie LLP, special counsel to
the Borrowers, in each case dated as of the Closing Date and in form and
substance reasonably satisfactory to the Administrative Agent;

Officer’s Certificates

.  The Administrative Agent shall have received a certificate or certificates
executed by a Responsible Officer of the Borrowers as of the Closing Date, in
form and substance satisfactory to the Administrative Agent, (i) stating that
(A) the conditions specified in Sections 4.02(a) and (b) have been satisfied as
of the Closing Date, (B) the Borrowers are in compliance with all existing
material financial obligations, (C) all governmental, shareholder and third
party consents and approvals, if any, with respect to the Loan Documents and the
transactions contemplated thereby have been obtained (and attaching copies
thereof), (D) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or governmental instrumentality
that purports to affect any Borrower, any Guarantor or any transaction
contemplated by the Loan Documents, if such action, suit, investigation or
proceeding could have a Material Adverse Effect, (E) (1) no Default or Event of
Default exists and (2) all representations and warranties contained herein and
in the other Loan Documents are true and correct in all material respects and
(ii)(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Loan Parties and
the validity against the Loan Parties of the Loan Documents to which they are a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required.

No Material Adverse Change

.  There shall not have occurred a material adverse change since December 31,
2016 in the business, assets, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries taken as a whole or in the facts and information regarding such
entities as represented to date.

- 83 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Evidence of Insurance

.  Receipt by the Administrative Agent of evidence that all insurance required
to be maintained pursuant to the Loan Documents has been obtained and is in
effect.

Debt Rating

.  The Administrative Agent shall have received a certificate or certificates
from a Responsible Officer of Potlatch as of the Closing Date, in form and
substance satisfactory to the Administrative Agent, confirming the Debt Rating
of Potlatch.

Intentionally deleted

.  

Fees

.  Any fees required to be paid to the Administrative Agent, the Arrangers
and/or the Lenders on or before the Closing Date shall have been paid.

Attorney Costs

.  Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable fees, expenses and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date.

Financial Statements

.  The Administrative Agent shall have received the Audited Financial Statements
which statements shall be reasonably satisfactory to the Administrative Agent.

Accuracy of Representations and Warranties

.  The representations and warranties of the Loan Parties contained in Article V
or any other Loan Document, or which are contained in any document furnished at
any time under or in connection herewith or therewith, shall be true and correct
on and as of the Closing Date.

No Default

.  No Default shall exist and be continuing as of the Closing Date.

Other

.  Receipt by the Lenders of such other assurances, certificates, documents,
consents or opinions as the Administrative Agent, the L/C Issuer, the Swing Line
Lender or the Lenders reasonably may require.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Conditions to all Credit Extensions

.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of LIBOR Loans) is subject to the following
conditions precedent:

(a)The representations and warranties of the Borrowers and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true

- 84 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

and correct on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.01(a) and (b) shall be deemed to refer to the most
recent financial statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.

(b)No Default shall exist, or would result from, such proposed Credit Extension
or from the application of proceeds thereof.

(c)There shall not have been commenced against any Consolidated Party an
involuntary case under any applicable Debtor Relief Law, now or hereafter in
effect, or any case, proceeding or other action for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or for the
winding up or liquidation of its affairs, and such involuntary case or other
case, proceeding or other action shall remain undismissed.

(d)The Administrative Agent and, if applicable, the L/C Issuer or the Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(e)In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the L/C Issuer (in the case of any Letter of Credit to be denominated in an
Alternative Currency) would make it impracticable for such Credit Extension to
be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
LIBOR Loans) submitted by the Administrative Borrower shall be deemed to be a
representation and warranty by the Borrowers that the conditions specified in
Sections 4.02(a), (b) and (c) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE V
REPRESENTATIONS AND WARRANTIES

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and the Lenders that:

Financial Condition

.

(a)The Audited Financial Statements (i) have been audited by KPMG LLP, (ii) have
been prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein and (iii)
present fairly (on the basis disclosed in the footnotes to such financial
statements) in all material respects the consolidated financial condition,
results of operations and cash flows of the Consolidated

- 85 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Parties as of such date and for such periods.  The unaudited interim balance
sheets of the Consolidated Parties as at the end of, and the related unaudited
interim statements of earnings and of cash flows for, each quarterly period
ended after December 31, 2016 and prior to the Closing Date (i) have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby, except as otherwise expressly noted therein and (ii) present
fairly (on the basis disclosed in the footnotes to such financial statements) in
all material respects the consolidated financial condition, results of
operations and cash flows of the Consolidated Parties as of such date and for
such periods.  During the period from December 31, 2016 to and including the
Closing Date, there has been no sale, transfer or other disposition by any
Consolidated Party of any material part of the business or property of the
Consolidated Parties, taken as a whole, and no purchase or other acquisition by
any of them of any business or property (including any Capital Stock of any
other Person) material in relation to the consolidated financial condition of
the Consolidated Parties, taken as a whole, in each case, which is not reflected
in the foregoing financial statements or in the notes thereto and has not
otherwise been disclosed in writing to the Lenders on or prior to the Closing
Date.  As of the Closing Date, the Borrowers and their Subsidiaries have no
material liabilities (contingent or otherwise) that are not reflected in the
foregoing financial statements or in the notes thereto.

(b)The financial statements delivered pursuant to Section 6.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 6.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Consolidated Parties as of such date
and for such periods.

No Material Change; No Internal Control Event

.

(a)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect other than facts,
circumstances, changes or events which, as of the Closing Date, have been
disclosed in the Borrowers’ public filings with the SEC (to the extent so
disclosed).

(b)Since the date of the Audited Financial Statements, no Internal Control Event
has occurred that has not been (i) disclosed to the Administrative Agent and the
Lenders and (ii) remedied or otherwise diligently addressed (or is in the
process of being diligently addressed) by the Borrowers and/or the applicable
Loan Party in accordance with recommendations made by the Borrowers’ and/or such
Loan Party’s auditors.

Organization and Good Standing

.

Each of the Consolidated Parties (a) is duly organized, validly existing and is
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has the corporate or other necessary power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (c) is duly qualified as a foreign entity and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its

- 86 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

business requires such qualification, other than in such jurisdictions where the
failure to be so qualified and in good standing would not reasonably be expected
to have a Material Adverse Effect.

Power; Authorization; Enforceable Obligations

.

Each of the Loan Parties has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party, and in the case of the Borrowers, to obtain extensions
of credit hereunder, and has taken all necessary corporate or other necessary
action to authorize the borrowings and other extensions of credit on the terms
and conditions of this Agreement and to authorize the execution, delivery and
performance of the Loan Documents to which it is a party.  No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of any Loan Party in connection with the borrowings or
other extensions of credit hereunder or with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which such Loan
Party is a party, except for consents, authorizations, notices and filings
described in Schedule 5.04, all of which have been obtained or made or have the
status described in such Schedule 5.04.  This Agreement has been, and each other
Loan Document to which any Loan Party is a party will be, duly executed and
delivered on behalf of the Loan Parties.  This Agreement constitutes, and each
other Loan Document to which any Loan Party is a party when executed and
delivered will constitute, a legal, valid and binding obligation of such Loan
Party enforceable against such party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

No Conflicts

.

Neither the execution and delivery of the Loan Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by such Loan Party will (a) violate or conflict
with any provision of its articles or certificate of incorporation or bylaws or
other organizational or governing documents of such Person, (b) violate,
contravene or materially conflict with any Law or any other law, regulation
(including, without limitation, Regulation U or Regulation X), order, writ,
judgment, injunction, decree or permit applicable to it, (c) violate, contravene
or conflict with contractual provisions of, or cause an event of default under,
any material indenture, loan agreement, mortgage, deed of trust, contract or
other agreement or instrument to which it is a party or by which it may be bound
or (d) result in or require the creation of any Lien upon or with respect to its
properties.

No Default

.

No Consolidated Party is in default in any respect under any contract, lease,
loan agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default could reasonably be expected to have a Material Adverse
Effect.  No Default or Event of Default has occurred or exists except as
previously disclosed in writing to the Lenders.

- 87 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Ownership; Liens

.

Each Consolidated Party is the owner of, and has good and marketable title to,
all of its respective assets except for defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Property of the Borrowers (including the Timberlands) and
their Subsidiaries are not subject to any Lien other than Permitted Liens.  The
Timberlands are not subject to any easements which, individually or in the
aggregate, impair the value of the Timberlands as commercial timberlands in any
material respect or materially detract from the use of the Timberlands, in each
case taken as a whole, as such.

Indebtedness

.

Except as otherwise permitted under Section 7.01, the Consolidated Parties have
no Indebtedness.  Without limiting the foregoing, there are no Material
Subsidiaries that have incurred any Indebtedness related to the Borrowers,
including providing a Guarantee with respect to any Indebtedness of the
Borrowers, unless such Material Subsidiary has become a Guarantor in accordance
with Section 6.11.

Litigation

.

Schedule 5.09 sets forth any material litigation of the Company and its
Subsidiaries on the Closing Date.  There does not exist any pending or, to the
knowledge of the Company, threatened action, suit or legal, equitable,
arbitration or administrative proceeding against the Company and its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect, and there has been no adverse change in the status of or in the
financial effect on the Company and its Subsidiaries as a result of the matters
described in Schedule 5.09.

Taxes

.

Each Consolidated Party has filed, or caused to be filed, all material tax
returns (Federal, state, local and foreign) required to be filed and paid (a)
all amounts of material taxes shown thereon to be due (including interest and
penalties) and (b) all other material taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes (i) which are
not yet delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  No Loan Party is aware as of the Closing Date of any
proposed material tax assessments against it or any other Consolidated Party.

Compliance with Law

.

Each Consolidated Party is in compliance with all Laws and all other laws,
rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply could not reasonably be expected to have a Material Adverse
Effect.  No Law could reasonably be expected to cause a Material Adverse Effect.

- 88 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

ERISA

.

Except as disclosed and described in Schedule 5.12 attached hereto:

(a)During the five-year period prior to the date on which this representation is
made or deemed made: (i) no ERISA Event has occurred, and, to the best knowledge
of the Responsible Officers of the Loan Parties, no event or condition has
occurred or exists as a result of which any ERISA Event could reasonably be
expected to occur, with respect to any Plan; (ii) each Plan has been maintained,
operated, and funded in compliance with its own terms and in material compliance
with the provisions of ERISA, the Code, and any other applicable Federal or
state laws; (iii) no Lien in favor of the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan; and (iv) the minimum required
contribution (as defined in Code Section 430(a)) has been contributed for any
Pension Plan except if the failure to make the minimum required contribution
could not reasonably be expected to have a Material Adverse Effect.

(b)The projected benefit obligation under each Single Employer Plan, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made (determined, in each case, in accordance with FASB ASC 715,
utilizing the actuarial assumptions used in such Plan’s most recent actuarial
valuation report), did not exceed as of such valuation date the fair market
value of the assets of such Plan by more than $150,000,000 in the aggregate for
all such Plans.

(c)Neither any Consolidated Party nor any ERISA Affiliate has incurred, or, to
the best knowledge of the Responsible Officers of the Loan Parties, could be
reasonably expected to incur, any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan.  Neither any Consolidated Party
nor any ERISA Affiliate would become subject to any withdrawal liability under
ERISA if any Consolidated Party or any ERISA Affiliate were to withdraw
completely from all Multiemployer Plans and Multiple Employer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made.  Neither any Consolidated Party nor any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the best knowledge of the
Responsible Officers of the Loan Parties, reasonably expected to be in
reorganization, insolvent, or terminated.

(d)No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) other than as exempted under Section 408 of ERISA or
breach of fiduciary responsibility has occurred with respect to a Plan which has
subjected or may subject any Consolidated Party or any ERISA Affiliate to any
material liability under Sections 406, 409, 502(i), or 502(l) of ERISA or
Section 4975 of the Code, or under any agreement or other instrument pursuant to
which any Consolidated Party or any ERISA Affiliate has agreed or is required to
indemnify any Person against any such liability.

(e)Except as reported in the Audited Financial Statements, neither any
Consolidated Party nor any ERISA Affiliate has any material liability with
respect to

- 89 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

“expected post-retirement benefit obligations” within the meaning of FASB ASC
715.  Each Plan which is a welfare plan (as defined in Section 3(1) of ERISA) to
which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects of such sections.

(f)Neither the execution and delivery of this Agreement nor the consummation of
the financing transactions contemplated hereunder will involve any transaction
which is subject to the prohibitions of Sections 404, 406 or 407 of ERISA or in
connection with which a tax could be imposed pursuant to Section 4975 of the
Code.  The representation by the Loan Parties in the preceding sentence is
subject, in the event that the source of the funds used by the Lenders in
connection with this transaction is an insurance company’s general asset
account, to the application of Prohibited Transaction Class Exemption 95-60, 60
Fed. Reg. 35,925 (1995), compliance with the regulations issued under Section
401(c)(1)(A) of ERISA, or the issuance of any other prohibited transaction
exemption or similar relief, to the effect that assets in an insurance company’s
general asset account do not constitute assets of an “employee benefit plan”
within the meaning of Section 3(3) of ERISA or a “plan” within the meaning of
Section 4975(e)(1) of the Code.

(g)Borrower represents and warrants as of the Closing Date that the Borrower is
not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments.

Corporate Structure; Capital Stock, Etc

.

The corporate capital and ownership structure of the Consolidated Parties as of
the Closing Date is as described on Schedule 5.13.  Set forth on Schedule 5.13
is a complete and accurate list as of the Closing Date with respect to each of
the Borrowers’ direct and indirect Subsidiaries of (i) jurisdiction of
incorporation, (ii) number of shares of each class of Capital Stock outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by the Consolidated Parties and (iv) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto as of the Closing
Date.  The outstanding Capital Stock of all such Persons is validly issued,
fully paid and non-assessable and is owned by the Consolidated Parties, directly
or indirectly, in the manner set forth on Schedule 5.13, free and clear of all
Liens.  Other than as set forth in Schedule 5.13, none of the Borrowers’
Subsidiaries has outstanding any securities convertible into or exchangeable for
its Capital Stock nor does any such Person have outstanding any rights to
subscribe for or to purchase or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to its Capital Stock.

Governmental Regulations, Etc

.

(a)None of the transactions contemplated by this Agreement (including, without
limitation, the direct or indirect use of the proceeds of the Loans) will
violate or result in a violation of the Securities Act, the Securities Exchange
Act of 1934 or any of Regulations U and X.  If requested by any Lender or the
Administrative Agent, the Borrowers will furnish to the Administrative Agent and
each Lender a statement, in

- 90 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

conformity with the requirements of FR Form U-1 referred to in Regulation U,
that no part of the Letters of Credit or proceeds of the Loans will be used,
directly or indirectly, for the purpose of “buying” or “carrying” any “margin
stock” within the meaning of Regulations U and X, or for the purpose of
purchasing or carrying or trading in any securities.

(b)None of the Consolidated Parties is (i) an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, (ii) a “holding company” as defined in, or
otherwise subject to regulation under, the Public Utility Holding Company Act of
1935, as amended or (iii) subject to regulation under any other Federal or state
statute or regulation which limits its ability to incur Indebtedness.

Purpose of Loans and Letters of Credit

.

The proceeds of the Loans hereunder shall be used solely by the Borrowers to
provide for working capital, capital expenditures and any other lawful corporate
purposes of the Borrowers and their Subsidiaries (including, without limitation,
Permitted Acquisitions).  The Letters of Credit shall be used only for or in
connection with credit support required for bonds issued in respect of
financings for which a Loan Party is responsible for, directly or indirectly,
repayment, appeal bonds, reimbursement obligations arising in connection with
surety and reclamation bonds, reinsurance and obligations not otherwise
aforementioned relating to transactions entered into by the applicable account
party in the ordinary course of business.

Environmental Matters

.

Except as disclosed and described on Schedule 5.16 or except as could not
reasonably be expected to result in a Material Adverse Effect:

(a)Each of the real Properties and all operations at the real Properties are in
compliance with all applicable Environmental Laws, there is no violation of any
Environmental Law with respect to the real Properties or the businesses, and to
the best knowledge of the Responsible Officers of the Loan Parties, there are no
conditions relating to the real Properties or the businesses that could give
rise to liability under any applicable Environmental Laws.

(b)None of the real Properties contains, or to the best knowledge of the
Responsible Officers of the Loan Parties, has previously contained, any
Hazardous Materials at, on or under the real Properties in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.

(c)No Consolidated Party has received any written or verbal notice of, or
inquiry from any Governmental Authority alleging any violation, non-compliance,
liability or potential liability pursuant to, or regarding compliance with,
Environmental Laws with regard to any of the real Properties or the businesses,
nor does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.

- 91 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(d)Hazardous Materials have not been transported or disposed of from the real
Properties, or generated, treated, stored or disposed of at, on or under any of
the real Properties or any other location, in each case by or on behalf of any
Consolidated Party in violation of, or in a manner that to the best knowledge of
the Responsible Officers of the Loan Parties could give rise to liability under,
any applicable Environmental Law.

(e)No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which any Consolidated Party is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Consolidated Parties, the real Properties or the businesses.

(f)There has been no release, or threat of release, of Hazardous Materials at or
from the real Properties, or arising from or related to the operations
(including, without limitation, disposal) of any Consolidated Party in
connection with the real Properties or otherwise in connection with the
businesses, in violation of or in amounts or in a manner that to the best
knowledge of the Responsible Officers of the Loan Parties could give rise to
liability under Environmental Laws.

Solvency

.

The Loan Parties are Solvent on a consolidated basis.

Investments

.

All Investments of each Consolidated Party are Permitted Investments.

Disclosure

.

Neither this Agreement nor any financial statements delivered to the Lenders nor
any other document, certificate or statement furnished to the Lenders by or on
behalf of any Consolidated Party in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein not misleading.

No Burdensome Restrictions

.

No Consolidated Party is a party to any agreement or instrument or subject to
any other obligation or any charter or corporate restriction or any provision of
any applicable Law which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Brokers’ Fees

.

No Consolidated Party has any obligation to any Person in respect of any
finder’s, broker’s, investment banking or other similar fee in connection with
any of the transactions contemplated under the Loan Documents.

- 92 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Labor Matters

.

None of the Consolidated Parties has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years which
has had or could reasonably be expected to have a Material Adverse Effect.

REIT Status

.

Potlatch is duly organized as a REIT.

Business Locations

.

Set forth on Schedule 5.24(a) is the chief executive office, jurisdiction of
incorporation or formation and principal place of business of each Loan Party as
of the Closing Date.  Set forth on Schedule 5.24(b) is a list of all Timberlands
that are owned by the Loan Parties as of the Closing Date, which list sets forth
the county and state in which such Timberlands are located and the approximate
acreage in each state.  Set forth on Schedule 5.24(c) is a list of all
Manufacturing Facilities that are owned by the Loan Parties as of the Closing
Date, which list sets forth the city, county and state in which each such
Manufacturing Facility is located.  

Casualty, Etc

.

Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.26Intellectual Property.

The Consolidated Parties own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person.  To the best
knowledge of the Borrowers, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Consolidated Parties infringes upon any
rights held by any other Person.

Insurance

.

The properties of the Consolidated Parties are insured with financially sound
and reputable insurance companies not Affiliates of the Borrowers, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrowers or the applicable Subsidiary operates.

- 93 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Anti-Corruption Laws

.  

The Borrower and its Subsidiaries have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Loan Party hereby covenants and agrees to the
following:

Information Covenants

.

The Loan Parties will furnish, or cause to be furnished, to the Administrative
Agent and each of the Lenders:

Annual Financial Statements

.  As soon as available, but in any event no later than the earlier of (i) the
90th day after the end of each fiscal year of the Borrowers and (ii) the day
that is three (3) Business Days after the date the Borrowers’ annual report on
Form 10-K is required to be filed with the SEC, a consolidated balance sheet of
the Consolidated Parties as of the end of such fiscal year, together with
related consolidated statements of income, comprehensive income, cash flows and
stockholders' equity for such fiscal year, in each case setting forth in
comparative form consolidated figures for the preceding fiscal year, all such
financial information described above to be in reasonable form and detail and
audited by independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent and whose opinion
shall be to the effect that such financial statements have been prepared in
accordance with GAAP (except for changes with which such accountants concur) and
shall not be limited as to the scope of the audit or qualified as to the status
of the Consolidated Parties as a going concern or any other material
qualifications or exceptions.

Quarterly Financial Statements

.  As soon as available, but in any event no later than the earlier of (i) the
45th day after the end of each of the first three fiscal quarters of each fiscal
year of the Borrowers and (ii) the day that is three (3) Business Days after the
date the Borrowers’ quarterly report on Form 10-Q is required to be filed with
the SEC, a consolidated balance sheet of the Consolidated Parties as of the end
of such fiscal quarter, together with related consolidated statements of income,
comprehensive income and cash flows for such fiscal quarter, in each case
setting forth in comparative form consolidated figures for (x) the corresponding
period of the preceding fiscal year with respect to the income, comprehensive
income and cash flow statements of the Consolidated Parties and (y) the end of
the preceding fiscal year with respect to the balance sheet of the Consolidated
Parties, all such financial information described above to be in reasonable form
and detail and reasonably acceptable to the Administrative Agent, and
accompanied by a certificate

- 94 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

of a Responsible Officer of Potlatch to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
the Consolidated Parties and have been prepared in accordance with GAAP, subject
to changes resulting from audit and normal year-end audit adjustments.

Officer’s Compliance Certificate

.  At the time of delivery of the financial statements provided for in Sections
6.01(a) and 6.01(b) above, a duly completed Compliance Certificate signed by a
Responsible Officer of Potlatch substantially in the form of Exhibit D (i)
demonstrating compliance with the financial covenants contained in Section 6.10
by calculation thereof as of the end of each such fiscal period and (ii) stating
that no Default or Event of Default exists, or if any Default or Event of
Default does exist, specifying the nature and extent thereof and what action the
Loan Parties propose to take with respect thereto.

Annual Budgets

.  Within 30 days after the end of each fiscal year of the Borrowers, beginning
with the fiscal year ending December 31, 2018, an annual budget of the
Consolidated Parties containing, among other things, pro forma consolidated
financial statements (including consolidated income statement, consolidated
balance sheet and consolidated statement of cash flows) for the next fiscal
year.

Auditor’s Reports

.  Promptly upon receipt thereof, a copy of any other report or “management
letter” submitted by independent accountants to any Consolidated Party in
connection with any annual, interim or special audit of the books of such
Person.

Reports

.  Promptly upon transmission or receipt thereof, (i) copies of any filings and
registrations with, and reports to or from, the SEC, or any successor agency,
and copies of all financial statements, proxy statements, notices and reports as
any Consolidated Party shall send to its shareholders or to a holder of any
Indebtedness owed by any Consolidated Party in its capacity as such a holder and
(ii) upon the reasonable request of the Administrative Agent, all reports and
material written information to and from the United States Environmental
Protection Agency, or any state or local agency responsible for environmental
matters, the United States Occupational Health and Safety Administration, or any
state or local agency responsible for health and safety matters, or any
successor agencies or authorities concerning environmental, health or safety
matters.

Notices

.  Upon any Responsible Officer of a Loan Party obtaining knowledge thereof, the
Loan Parties will give written notice to the Administrative Agent and the
Lenders (i) immediately of the occurrence of an event or condition consisting of
a Default or Event of Default, specifying the nature and existence thereof and
what action the Loan Parties propose to take with respect thereto, (ii) promptly
of the occurrence of any of the following with respect to any Consolidated
Party: (A) of any matter that has resulted or could be reasonably expected to
result in a Material Adverse Effect including without limitation (I) the
pendency or commencement of any litigation, arbitral or governmental proceeding
against such Person which if adversely determined is likely to have a Material
Adverse Effect or (II) the institution of any proceedings against such Person
with respect to, or the receipt of notice by such Person of potential liability
or responsibility for violation, or alleged violation of any Federal, state or
local law, rule or

- 95 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

regulation, including but not limited to, Environmental Laws, the violation of
which could have a Material Adverse Effect, (B) any material change in
accounting policies or financial reporting practices by such Person, (C) the
occurrence of any Internal Control Event or (D) any announcement by Moody’s or
S&P of any change or possible change in a Debt Rating, and (iii) notice of a
change to the list of Manufacturing Facilities contained in Schedule 5.24(c).

ERISA

.  Upon any Responsible Officer of a Loan Party obtaining knowledge thereof, the
Loan Parties will give written notice to the Administrative Agent promptly (and
in any event within fifteen Business Days) of: (i) any event or condition,
including, but not limited to, any Reportable Event, that constitutes, or could
reasonably be expected to constitute, an ERISA Event; (ii) with respect to any
Multiemployer Plan, the receipt of notice as prescribed in ERISA or otherwise of
any withdrawal liability assessed against the Loan Parties or any ERISA
Affiliates, or of a determination that any Multiemployer Plan is in
reorganization or insolvent (both within the meaning of Title IV of ERISA);
(iii) the failure to make full payment on or before the due date (including
extensions) thereof of all amounts which any Consolidated Party or any ERISA
Affiliate is required to contribute to each Plan pursuant to its terms and as
required to meet the minimum funding standard set forth in ERISA and the Code
with respect thereto; or (iv) any change in the funding status of any Plan, in
each case that could reasonably be expected to have a Material Adverse Effect,
together with a description of any such event or condition or a copy of any such
notice and a statement by a Responsible Officer of the Borrowers briefly setting
forth the details regarding such event, condition, or notice, and the action, if
any, which has been or is being taken or is proposed to be taken by the Loan
Parties with respect thereto.  Promptly upon request, the Loan Parties shall
furnish the Administrative Agent and the Lenders with such additional
information concerning any Plan as may be reasonably requested, including, but
not limited to, copies of each annual report/return (Form 5500 series), as well
as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the IRS pursuant to ERISA and the Code, respectively,
for each “plan year” (within the meaning of Section 3(39) of ERISA).

Other Information

.  With reasonable promptness upon any such request, such other information
regarding the business, properties or financial condition of any Consolidated
Party as the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Potlatch posts such documents, or
provides a link thereto on Potlatch’s website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrowers’ behalf on SyndTrak, IntraLinks or another relevant website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent,
Potlatch shall deliver paper copies of such documents to the Administrative
Agent until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) Potlatch shall notify (which may be by facsimile
or electronic mail) the Administrative Agent and each Lender of the posting of
any such documents and provide to the Administrative

- 96 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance
Potlatch shall be required to provide paper copies of the Compliance
Certificates required by Section 6.01(c) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak, IntraLinks
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders who may have personnel who
do not wish to receive material non-public information with respect to the
Borrowers or their Affiliates, or their respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities) (each, a “Public
Lender”).  The Borrowers hereby agree that they will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Borrowers or their securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

Preservation of Existence, Franchises and REIT Status

.

Except as a result of or in connection with a dissolution, merger or disposition
of a Subsidiary not prohibited by Section 7.04 or Section 7.05, each Loan Party
will, and will cause each of its Subsidiaries to, do all things necessary to (a)
preserve and keep in full force and effect its existence, (b) where failure to
do so could reasonably be expected to have a Material Adverse Effect, preserve
and keep in full force and effect its rights, franchises and authority and (c)
in the case of Potlatch, maintain REIT status.

Books and Records

.

Each Loan Party will, and will cause each of its Subsidiaries to, keep complete
and accurate books and records of its transactions in accordance with GAAP
(including the establishment and maintenance of appropriate reserves).

- 97 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Compliance with Law

.

Each Loan Party will, and will cause each of its Subsidiaries to:

(a)comply with all Laws applicable to it and its Property if noncompliance with
any such Laws could reasonably be expected to have a Material Adverse Effect.

(b)without limiting the generality of the foregoing clause (a), comply, and
cause all lessees and other Persons operating or occupying its properties to
comply with all applicable Environmental Laws and Environmental Permits; obtain
and renew all Environmental Permits necessary for its operations and properties;
and conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws if, in each case, such noncompliance,
action or inaction (i) could reasonably be expected to have a Material Adverse
Effect or (ii) materially diminishes the Consolidated Timberland Value;
provided, however, that neither the Borrowers nor any of their Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.

Payment of Taxes and Other Claims

.

Each Loan Party will, and will cause each of its Subsidiaries to, pay and
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its Properties, before
they shall become delinquent and (b) all lawful claims (including claims for
labor, materials and supplies) which, if unpaid, might give rise to a Lien upon
any of its properties; provided, however, that no Consolidated Party shall be
required to pay any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings and as to which adequate
reserves therefor have been established in accordance with GAAP.

Insurance

.

Each Loan Party will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, property insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of the Borrowers (excluding the Borrowers’ mutual insurance
arrangement for workers compensation insurance in Idaho), with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts covering such risks and liabilities and with such deductibles or
self insurance retentions as are customarily carried under similar circumstances
by such other Persons.

- 98 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Maintenance of Property; Management of Timberlands

.

Each Loan Party will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and Involuntary
Dispositions excepted.  Each Loan Party will, and will cause each of its
Subsidiaries to, manage its Timberlands in accordance with the guidelines
established by either SFI, Inc. or the Forest Stewardship Council.

Use of Proceeds

.

The Borrowers will use the proceeds of the Loans and will use the Letters of
Credit solely for the purposes set forth in Section 5.15.

Audits/Inspections

.

Upon reasonable notice and during normal business hours, each Loan Party will,
and will cause each of its Subsidiaries to, permit representatives appointed by
the Administrative Agent or the Required Lenders, including, without limitation,
independent accountants, agents, attorneys, and appraisers to visit and inspect
its property, including its books and records, its accounts receivable and
inventory, its facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of such Person; provided, however, that when an Event of Default
has occurred and is continuing, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrowers at any time during normal business
hours and, to the extent commercially practicable, with advance notice.

Financial Covenants

.

Interest Coverage Ratio

.  The Interest Coverage Ratio, as of the last day of each fiscal quarter of the
Consolidated Parties, shall be greater than or equal to 3.00 to 1.00.

Leverage Ratio

.  The Consolidated Leverage Ratio, shall at all times not be greater than 40%.



Additional Guarantors

.

The Administrative Borrower shall notify the Administrative Agent at the time
that any Person becomes a wholly-owned Material Subsidiary that has given a
guaranty of, or otherwise incurred any Indebtedness related to the Borrowers,
and promptly thereafter (and in any event within 30 days), cause each such
Person (other than any Foreign Subsidiary to the extent the joinder as a
Guarantor by such Foreign Subsidiary could reasonably be expected to (1)  cause
the undistributed earnings of such Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent or (2) result in any material adverse
tax consequences) to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement, and (ii) deliver to the Administrative

- 99 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Agent documents of the types referred to in clauses (iii), (iv) and (v) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to herein), all in form, content
and scope reasonably satisfactory to the Administrative Agent.

Performance of Obligations

.

Each of the Loan Parties will, and will cause each of its Subsidiaries to, pay
when due all Indebtedness under all material agreements, indentures, mortgages,
security agreements or other debt instruments to which it is a party or by which
it is bound.

Timberland Valuation Updates

.

The Borrowers will obtain, at their expense, and deliver to the Administrative
Agent (i) on or before June 30, 2018 (with up to two (2) 30-day extensions of
such due date, as approved at the sole discretion of the Administrative Agent)
and on or before March 31, 2020 and every other year thereafter unless mandated
more frequently by the Required Lenders, a Timberland Valuation Update from the
Timberland Valuation Consultant as of the prior December 31 and (ii) on or
before the last day of each of January, April, July and October, a report or
reports prepared by the Borrowers and in form and substance satisfactory to the
Administrative Agent, of harvesting, acquisitions and divestitures of
Timberlands as of the last day of the immediately preceding calendar quarter and
reflecting the changes to the Timberlands since the most recently delivered
Timberland Valuation Update. The Borrowers and their Subsidiaries will promptly
provide the Timberland Valuation Consultant with any information reasonably
necessary or requested by such Timberland Valuation Consultant to complete or
perform any Timberland Valuation Update.

Anti-Corruption Laws

.  

Conduct its businesses in compliance with applicable anti-corruption laws and
maintain policies and procedures designed to promote and achieve compliance with
such laws.

ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (to the extent such Letter of Credit is not fully Cash
Collateralized in accordance with Section 2.18), each Loan Party hereby
covenants and agrees to the following:

Indebtedness

.

The Loan Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Indebtedness, except:

(a)Indebtedness arising under this Agreement and the other Loan Documents;

- 100 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(b)Indebtedness of the Borrowers and their Subsidiaries set forth in
Schedule 7.01 (and renewals, refinancings and extensions thereof; provided that
(x) the amount of such Indebtedness is not increased at the time of such
renewal, refinancing or extension, (y) the terms of such renewal, refinancing or
extension are materially not less favorable to such Borrowers or Subsidiary,
taken as a whole and (z) the maturity date of such renewal, refinancing or
extension shall be a date after the Maturity Date);

(c)purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Lease Obligations) hereafter incurred by the Borrowers or
any of its Subsidiaries to finance the purchase of fixed assets provided that
(i) the total of all such Indebtedness for all such Persons taken together along
with all Indebtedness incurred pursuant to Section 7.01(i) shall not exceed
$150,000,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

(d)obligations (contingent or otherwise) of the Borrowers or any Subsidiary
existing or arising under any Swap Contracts, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with purchases, sales,
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;

(e)intercompany Indebtedness and Guarantees permitted under Section 7.06;

(f)in addition to the Indebtedness otherwise permitted by this Section 7.01,
other Indebtedness incurred by the Borrowers or any of their Subsidiaries after
the Closing Date, provided that (i) such Indebtedness shall be unsecured and
(ii) the Borrowers shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro Forma
Basis to the incurrence of such Indebtedness and to the concurrent retirement of
any other Indebtedness of any Consolidated Party, the Loan Parties would be in
compliance with the financial covenants set forth in Section 6.10(a)-(b);

(g)Indebtedness pursuant to the Medium-Term Notes in an aggregate outstanding
principal amount not to exceed $27,250,000, including, any renewals,
refinancings and extensions thereof; provided that (w) the amount of such
Indebtedness is not increased at the time of such renewal, refinancing or
extension, (x) the terms of such renewal, refinancing or extension are
materially not less favorable to such Borrowers or Subsidiary, taken as a whole,
(y) such Indebtedness is unsecured, and (z) the maturity date of such renewal,
refinancing or extension shall be a date after the Maturity Date;

(h)unsecured Indebtedness owing by the Company pursuant to the 7½% Senior Notes
issued on November 3, 2009 and due 2019 in an aggregate principal amount not to
exceed $150,000,000 (and renewals, refinancings and extensions thereof; provided
that (x) the amount of such Indebtedness is not increased at the time of such
renewal, refinancing

- 101 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

or extension, (y) the terms of such renewal, refinancing or extension are
materially not less favorable to such Borrowers or Subsidiary, taken as a whole
and (z) the maturity date of such renewal, refinancing or extension shall be a
date after the Maturity Date);

(i)in addition to the Indebtedness otherwise permitted by this Section 7.01,
other secured Indebtedness incurred by the Borrowers or any of their
Subsidiaries after the Closing Date, provided that (i) the Borrowers shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect on a Pro Forma Basis to the incurrence of
such Indebtedness and to the concurrent retirement of any other Indebtedness of
any Consolidated Party, the Loan Parties would be in compliance with the
financial covenants set forth in Section 6.10(a) and (b) and (ii) the aggregate
principal amount of all secured Indebtedness taken together along with all
Indebtedness pursuant to Section 7.01(c) shall not exceed $150,000,000;

(j)Indebtedness pursuant to the Amended and Restated Letter of Credit Agreement
with SunTrust Bank related to the Union County, Arkansas Industrial Development
Revenue Bonds (Del-Tin Fiber Project) Series 1998 (“Bonds”) and the Bonds,
assumed by the Borrowers upon completion of the merger of Deltic Timber
Corporation into a wholly-owned subsidiary of the Company in an aggregate
outstanding principal amount not to exceed $29,688,750, including, any renewals,
refinancings and extensions thereof; provided that (w) the amount of such
Indebtedness is not increased at the time of such renewal, refinancing or
extension, (x) the terms of such renewal, refinancing or extension are
materially not less favorable to such Borrowers or Subsidiary, taken as a whole,
(y) no additional collateral is pledged by the Loan Parties to secure such
Indebtedness, and (z) the maturity date of such renewal, refinancing or
extension shall be a date after the Maturity Date;

(k)Indebtedness pursuant to the Term Loan Credit Agreement dated as of August
27, 2015, as amended, with the Lenders party thereto and American Agcredit, PCA
as administrative agent, assumed by the Borrowers upon completion of the merger
of Deltic Timber Corporation into a wholly-owned subsidiary of the Company in an
aggregate outstanding principal amount not to exceed $100,000,000, including any
renewals, refinancings and extensions thereof; provided that (w) the amount of
such Indebtedness is not increased at the time of such renewal, refinancing or
extension, (x) the terms of such renewal, refinancing or extension are
materially not less favorable to such Borrowers or Subsidiary, taken as a whole,
(y) no additional collateral is pledged by the Loan Parties to secure such
Indebtedness, and (z) the maturity date of such renewal, refinancing or
extension shall be a date after the Maturity Date; and

(l)Indebtedness pursuant to the Amended and Restated Term Loan Agreement dated
as of December 5, 2014, among the Loan Parties, the Lenders party thereto and
Northwest Farm Credit, PCA as administrative agent, as amended by the First
Amendment to Amended and Restated Term Loan Agreement dated as of February 29,
2016 in an aggregate outstanding principal amount not to exceed $343,500,000
plus up to $100,000,000 of additional Indebtedness incurred to refinance
outstanding Deltic Indebtedness upon closing of the merger of Deltic Timber
Corporation into a wholly-owned subsidiary of the Company provided that the
maturity date of such Indebtedness

- 102 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

shall be a date after the Maturity Date, and up to  $100,000,000 in additional
Indebtedness to refinance the Indebtedness described in Section 7.01(k) hereof
for a total aggregate outstanding principal amount of $543,500,000, including
any renewals, refinancings and extensions thereof; provided that (w) the amount
of such Indebtedness is not increased at the time of such renewal, refinancing
or extension, (x) the terms of such renewal, refinancing or extension are
materially not less favorable to such Borrowers or Subsidiary, taken as a whole,
(y) no additional collateral is pledged by the Loan Parties to secure such
Indebtedness, and (z) the maturity date of such renewal, refinancing or
extension shall be a date after the Maturity Date.

Liens

.

The Loan Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Lien with respect to any of its Property,
whether now owned or hereafter acquired, except for:

(a)Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

(b)statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business; provided that such Liens (i) secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or (ii) are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established; provided further, the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof;

(c)Liens (other than Liens created or imposed under ERISA) incurred or deposits
made by any Consolidated Party in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money);

(d)Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;

(e)easements, rights-of-way, restrictions (including zoning restrictions),
rights of the public and governmental bodies in the beds of waterways, boundary
agreements, mineral reservations and mineral reservations of third parties in
existence on the Closing Date, access restrictions, rights of Indian tribes,
reservations in federal patents, minor

- 103 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

defects or irregularities in title and other similar charges or encumbrances
not, in any material respect, impairing the use of the encumbered Property for
its intended purposes; provided, that with respect to the Timberlands, such
easements, rights-of-way, restrictions (including zoning restrictions), minor
defects or irregularities in title and other similar charges or encumbrances
shall not, individually or in the aggregate, impair the value of the Timberlands
as commercial timberlands in any material respect or materially detract from the
use of the Timberlands, in each case taken as a whole, as such;

(f)Liens on Property of any Person securing purchase money Indebtedness
(including Capital Leases and Synthetic Lease Obligations) of such Person
permitted under Section 7.01(c), provided (x) that any such Lien attaches to
such Property concurrently with or within 90 days after the acquisition thereof
and (y) such Liens (when combined with the Liens permitted under Section 7.02(p)
and 7.02(v)) do not relate to Property with an aggregate fair market value in
excess of $150,000,000;

(g)leases or subleases granted to others not interfering in any material respect
with the business of any Consolidated Party;

(h)any interest of title of a lessor under, and Liens arising from UCC financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to, leases permitted by this Agreement;

(i)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 7.06;

(k)normal and customary rights of set-off upon deposits of cash in favor of
banks or other depository institutions;

(l)Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(m)Liens of sellers of goods to the Borrowers and any of their Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

(n)any interest of title of a buyer in connection with, and Liens arising from
UCC financing statements relating to, a sale of receivables permitted by this
Agreement;

(o)Liens existing as of the Closing Date and set forth on Schedule 7.02;

(p)Liens on property of a Person existing at the time such Person is merged with
or into or consolidated with any Borrower or any Subsidiary of any Borrower;
provided that (x) such Liens were in existence prior to the contemplation of
such merger or consolidation, (y) do not extend to any assets other than those
of the Person merged into

- 104 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

or consolidated with such Borrower or such Subsidiary and (z) such Liens (when
combined with the Liens permitted under Section 7.02(f) and 7.02(v)) do not
relate to Property with an aggregate fair market value in excess of
$150,000,000;

(q)Liens on property existing at the time of acquisition of the property by any
Borrower or any Subsidiary of any Borrower, provided that such Liens were in
existence prior to the contemplation of such acquisition;

(r)Liens created or assumed in the ordinary course of business of exploring for,
developing or producing oil, gas or other minerals (including borrowings in
connection therewith) on, or any interest in, or on any proceeds from the sale
of, property acquired for such purposes, production therefrom (including the
proceeds thereof), or material or equipment located thereon;

(s)Liens arising from the pledge of any bonds, debentures, notes or similar
instruments which are purchased and held by any remarketing agent for the
account of, or as agent for, the Borrowers;

(t)conservation easements on Timberlands; provided, that with respect to the
Timberlands, such conservation easements shall not, individually or in the
aggregate, impair the value of the Timberlands as commercial timberlands in any
material respect or materially detract from the use of the Timberlands, in each
case taken as a whole, as such;

(u)Liens, if any, in favor of the L/C Issuer and/or Swing Line Lender to cash
collateralize or otherwise secure the obligations of a Defaulting Lender to fund
risk participations hereunder;

(v)Liens securing Indebtedness permitted pursuant to Section 7.01(i) of this
Agreement; provided that such Liens (when combined with the Liens permitted
under Section 7.02(f) and 7.02(p)) do not relate to Property with an aggregate
fair market value in excess of $150,000,000; and

(w)any extension, renewal or replacement, in whole or in part, of any Lien
described in the foregoing clauses (a) through (v); provided that any such
extension, renewal or replacement shall be no more restrictive in any material
respect than the Lien extended, renewed or replaced and shall not extend to any
other Property of the Loan Parties other than such item of Property originally
covered by such Lien or by improvement thereof or additions or accessions
thereto.

Nature of Business

.

The Loan Parties will not permit any Consolidated Party to materially alter the
character or conduct of the business conducted by such Person as of the Closing
Date.

Consolidation, Merger, Dissolution, etc

.

Except in connection with a Permitted Asset Disposition, the Loan Parties will
not permit any Consolidated Party to enter into any transaction of merger or
consolidation or liquidate, wind

- 105 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

up or dissolve itself (or suffer any liquidation or dissolution); provided that,
notwithstanding the foregoing provisions of this Section 7.04 but subject to the
terms of Sections 7.11 and 7.12, (a) any Borrower may merge or consolidate with
any of its Subsidiaries, provided that such Borrower shall be the continuing or
surviving corporation, (b) any Loan Party other than Potlatch may merge or
consolidate with any other Loan Party other than Potlatch; provided that in the
case of the merger of any Borrower, such Borrower shall be the continuing or
surviving corporation, (c) any Consolidated Party which is not a Loan Party may
be merged or consolidated with or into any Loan Party other than Potlatch,
provided that such Loan Party shall be the continuing or surviving corporation,
(d) any Consolidated Party which is not a Loan Party may be merged or
consolidated with or into any other Consolidated Party which is not a Loan
Party, (e) any Subsidiary of a Borrower may merge with any Person that is not a
Loan Party in connection with an Asset Disposition permitted under Section 7.05,
(f) any Borrower or any Subsidiary of any Borrower may merge with any Person
other than a Consolidated Party in connection with a Permitted Acquisition,
provided that, if such transaction involves a Borrower, such Borrower shall be
the continuing or surviving corporation, and (g) any wholly owned Subsidiary of
such Borrower may dissolve, liquidate or wind up its affairs at any time
provided that such dissolution, liquidation or winding up, as applicable, could
not have a Material Adverse Effect.

Asset Dispositions

.

The Loan Parties will not permit any Consolidated Party to make any Asset
Disposition or enter into any agreement to make any Asset Disposition, except:

(a)any Consolidated Party may sell, lease, transfer or otherwise dispose of
equipment or real property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of any such transaction are reasonably promptly applied to the purchase
price of such replacement property;

(b)any Subsidiary may sell, lease, transfer or otherwise dispose of Property to
the Borrowers or to a wholly-owned Subsidiary; provided that if the transferor
of such Property is a Guarantor, the transferee thereof must either be a
Borrower or a Guarantor;

(c)Asset Dispositions permitted by Section 7.04;

(d)Asset Dispositions by the Borrowers and their Subsidiaries of Property
pursuant to sale-leaseback transactions to the extent such disposition is
permitted by Section 7.13; and

(e)the Borrowers and their Subsidiaries may sell, lease, transfer or otherwise
dispose of assets, to the extent not otherwise permitted under this Section
7.05; provided that (i) at the time of such Asset Disposition, no Default shall
exist or would result therefrom, (ii) upon giving effect to such Asset
Disposition on a Pro Forma Basis, the Loan Parties would be in compliance with
the financial covenants set forth in Section 6.10(a)-(b), which, in connection
with Asset Dispositions the aggregate Net Cash Proceeds of which are in excess
of $75,000,000, shall be evidenced by a Pro Forma Compliance Certificate
delivered by the Borrowers to the Administrative Agent;

- 106 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

provided, however, that any Asset Disposition pursuant to clauses (a) through
(e) shall be for fair market value.

Investments

.

The Loan Parties will not permit any Consolidated Party to make any Investments,
except for:

(a)Investments consisting of cash and Cash Equivalents;

(b)Investments consisting of accounts receivable created, acquired or made by
any Consolidated Party in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(c)Investments consisting of Capital Stock, obligations, securities or other
property received by any Consolidated Party in settlement of accounts receivable
(created in the ordinary course of business) from bankrupt obligors;

(d)Investments existing as of the Closing Date and set forth in Schedule 7.06;

(e)Investments consisting of advances or loans to directors, officers,
employees, agents, customers or suppliers that do not exceed $10,000,000 in the
aggregate at any one time outstanding; provided that all such advances must be
in compliance with applicable Laws, including, but not limited to, the
Sarbanes-Oxley;

(f)Investments in any Loan Party;

(g)Investments consisting of an Acquisition by any Borrower or any Subsidiary of
any Borrower, provided that (i) with respect to any Property acquired (or the
Property of the Person acquired) that does not constitute timber or timberlands,
such Property is (A) used or useful in the same or a similar line of business as
the Borrowers and their Subsidiaries were engaged in on the Closing Date, or any
reasonable extension or expansions thereof or (B) is ancillary to the primary
Property acquired (or the Property of the Person acquired), (ii) in the case of
an Acquisition of the Capital Stock of another Person, the board of directors
(or other comparable governing body) of such other Person shall have duly
approved such Acquisition, (iii) the Borrowers shall have delivered to the
Administrative Agent, to the extent the aggregate consideration paid in
connection with such Acquisition is equal to or greater than $75,000,000, a Pro
Forma Compliance Certificate demonstrating that, upon giving effect to such
Acquisition on a Pro Forma Basis, the Loan Parties would be in compliance with
the financial covenants set forth in Section 6.10(a)-(b), (iv) the
representations and warranties made by the Loan Parties in all Loan Documents
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (v) if such
transaction involves the purchase of an interest in a partnership between any
Borrower (or a Subsidiary of any Borrower) as a general partner and entities
unaffiliated with such Borrower or such Subsidiary as the other partners, such
transaction shall be effected by having such equity interest acquired by a
corporate holding company directly or indirectly wholly-owned by

- 107 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

such Borrower newly formed for the sole purpose of effecting such transaction
and (vi) after giving effect to such Acquisition, there shall be at least
$75,000,000 of Availability;

(h)Investments in Construction in Progress, provided that the total Investment
in Construction in Progress shall not exceed ten percent (10%) of Total Asset
Value; and

(i)Investments in Investment Affiliates, provided that the total Investment in
Investment Affiliates shall not exceed fifteen percent (15%) (valuing each such
Investment at GAAP book value of the minority interest held therein by the
Consolidated Parties) of Total Asset Value.

Restricted Payments

.

The Loan Parties will not permit any Consolidated Party to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends or other distributions payable to any Loan
Party (directly or indirectly through Subsidiaries), (b) as permitted by Section
7.06, Section 7.08 or Section 7.09, (c) the Borrowers shall be permitted to pay
dividends and distributions to the shareholders of Potlatch; provided, that in
the case of this clause (c), (i) no Default or Event of Default shall exist on
the date of, or shall result from, the making of any such distributions and (ii)
upon giving effect on a Pro Forma Basis to such transaction, the Borrowers would
be in compliance with the financial covenants set forth in Section 6.10(a)-(b),
(d) to make distributions necessary solely for the purposes of maintaining
Potlatch’s REIT status, and (e) to repurchase up to an aggregate amount of
$250,000,000 of Potlatch Capital Stock during the term hereof provided that in
the case of this clause (e), (i) no Default or Event of Default shall exist on
the date of, or shall result from, the making of any such repurchases, (ii) upon
giving effect on a Pro Forma Basis to such transaction, the Borrowers would be
in compliance with the financial covenants set forth in Section 6.10(a)-(b), and
(iii) the Consolidated Leverage Ratio is less than or equal to 30% at the time
of such repurchase.

Limitation on Actions with Respect to Other Indebtedness

.

No Loan Party will, nor will it permit any of its Subsidiaries to:

(a)upon the occurrence and continuance of a Default or Event of Default (i)
amend or modify any of the terms of any Indebtedness of such Person (other than
Indebtedness arising under the Loan Documents) if such amendment or modification
would add or change any terms in a manner materially adverse to the Lenders, or
(ii) materially shorten the final maturity or average life to maturity thereof
or require any payment thereon to be made sooner than originally scheduled or
increase the interest rate or fees applicable thereto, or (iii) make (or give
any notice with respect thereto) any voluntary or optional payment or prepayment
thereof, or make (or give any notice with respect thereto) any redemption or
acquisition for value or defeasance (including without limitation, by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), refund, refinance or exchange with respect
thereto; provided, however that the Borrowers may Repay Indebtedness in
accordance with Section 7.07;

(b)after the issuance thereof, amend or modify any of the terms of any
Subordinated Indebtedness of such Person if such amendment or modification would
(i)

- 108 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

add or change any terms in a manner materially adverse to such Person or to the
Lenders, (ii) materially shorten the final maturity or average life to maturity
thereof, (iii) require any payment thereon to be made sooner than originally
scheduled, (iv) increase the interest rate or fees applicable thereto or (v)
change any subordination provision thereof in a manner adverse to the Lenders;

(c)make interest payments in respect of any Subordinated Indebtedness in
violation of the applicable subordination provisions;

(d)make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment in respect of any Subordinated Indebtedness; or

(e)make (or give any notice with respect thereto) any redemption, acquisition
for value or defeasance (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any Subordinated
Indebtedness.

Transactions with Affiliates

.

The Loan Parties will not permit any Consolidated Party to enter into or permit
to exist any transaction or series of transactions with any officer, director,
shareholder, Subsidiary or Affiliate of such Person other than (a) advances of
working capital to any Loan Party, (b) transfers of cash and assets to any Loan
Party, (c) intercompany transactions expressly permitted by Section 7.01,
Section 7.04, Section 7.05, Section 7.06, or Section 7.07, (d) normal
compensation and reimbursement of expenses of officers and directors, (e)
agreements and arrangements entered into with employees of the Loan Parties in
connection with termination of their employment therewith, and (f) except as
otherwise specifically limited in this Agreement, other transactions which are
entered into in the ordinary course of such Person’s business on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director, shareholder, Subsidiary or Affiliate.

Fiscal Year; Organizational Documents

.

The Loan Parties will not permit any Consolidated Party to (a) change its fiscal
year, (b) change its accounting policies or reporting practices except as
required by GAAP or in connection with the adoption of International Financial
Reporting Standards on terms reasonably acceptable to the Administrative Agent
or (c) amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational document) or bylaws (or other similar
document) to the extent such change, amendment or modification could reasonably
be expected to have a Material Adverse Effect.

Limitation on Restricted Actions

.

The Loan Parties will not permit any Consolidated Party to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Loan Party on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits, (b) pay any Indebtedness or other obligation owed to any Loan Party,
(c) make loans or advances

- 109 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

to any Loan Party, (d) sell, lease or transfer any of its Property to any Loan
Party, or (e) act as a Loan Party and pledge its assets pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof, except (in respect of any of the matters referred to in clauses (a)-(c)
above) for such encumbrances or restrictions existing under or by reason of (i)
this Agreement and the other Loan Documents, (ii) applicable Law, (iii) any
document or instrument governing Indebtedness incurred pursuant to Section
7.01(c), provided that any such restriction contained therein relates only to
the asset or assets constructed or acquired in connection therewith, (iv) any
Permitted Lien or any document or instrument governing any Permitted Lien,
provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien or (v) customary restrictions and
conditions contained in any agreement relating to the sale of any Property
permitted under Section 7.05 pending the consummation of such sale.

Ownership of Subsidiaries

.

Notwithstanding any other provisions of this Agreement to the contrary, the Loan
Parties will not permit any Consolidated Party to (i) permit any Person (other
than the Borrowers or any wholly owned Subsidiary of a Borrower) to own any
Capital Stock of any Subsidiary of the Borrowers, except (A) to qualify
directors where required by applicable Law or to satisfy other requirements of
applicable Law with respect to the ownership of Capital Stock of Foreign
Subsidiaries, (B) as a result of or in connection with a dissolution, merger,
consolidation or disposition of a Subsidiary not prohibited by Section 7.04 or
Section 7.05, or (C) in connection with the ownership of an interest in a joint
venture permitted under Section 7.06, (ii) permit any Subsidiary of the
Borrowers to issue or have outstanding any shares of preferred Capital Stock or
(iii) permit, create, incur, assume or suffer to exist any Lien on any Capital
Stock of any Subsidiary of the Borrowers, except for Permitted Liens.

Sale Leasebacks

.

The Loan Parties will not permit any Consolidated Party to enter into any Sale
and Leaseback Transaction after the date of this Agreement, except to the extent
the aggregate net book value of the Property sold or transferred (or to be sold
or transferred) in connection with all such Sale and Leaseback Transactions does
not exceed $25,000,000.

No Further Negative Pledges

.

The Loan Parties will not permit any Consolidated Party to enter into, assume or
become subject to any agreement prohibiting or otherwise restricting the
existence of any Lien upon any of its Property in favor of the Administrative
Agent (for the benefit of the Lenders) for the purpose of securing the
Obligations, whether now owned or hereafter acquired, or requiring the grant of
any security for any obligation if such Property is given as security for the
Obligations, except (a) in connection with any document or instrument governing
Indebtedness incurred pursuant to Section 7.01(c), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (b) in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien and (c) pursuant to customary restrictions and conditions
contained in any agreement relating to the sale of any Property permitted under
Section 7.05, pending the consummation of such sale.

- 110 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Subsidiaries

.

The Loan Parties will not create, acquire or permit to exist any (a) new
Subsidiaries unless Section 6.11 hereof, if applicable, has been, or will be
concurrently complied with, or (b) Foreign Subsidiaries to the extent that the
revenue, assets and cash flows of the Foreign Subsidiaries would exceed in the
aggregate 15% of the revenue, assets and cash flows of the Consolidated Parties
on a consolidated basis.

Use of Proceeds

.

The Loan Parties will not use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

Sanctions

.

(a)The Loan Parties will not directly or indirectly, use the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

(b)None of the Loan Parties or any of their respective officers or, to the
knowledge of Borrower, their respective directors, employees, agents, advisors
or Affiliates (a) is (or will be) a Person: (i) that is, or is owned or
controlled by Persons that are:  (x) the subject or target of any Sanctions Laws
and Regulations or (y) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions Laws and Regulations,
which includes, as of the Closing Date, Crimea, Cuba, Iran, North Korea, Sudan
and Syria or (ii) listed in any list related to or otherwise designated under
any Sanctions Laws and Regulations maintained under OFAC (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list), the U.S.
Department of State or by the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom or under the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (any such Person described
in clauses (i) or (ii), a “Designated Person”) and (b) is engaged or will engage
in any dealings or transactions or otherwise is associated or will be associated
with a Designated Person.  In addition, the Borrower hereby agrees to provide to
the Lenders any additional information that a Lender reasonably deems necessary
from time to time in order to ensure compliance with Sanctions Laws and
Regulations and all applicable Laws concerning money laundering and similar
activities.  None of the Loan Parties, nor any Subsidiary, director or officer
of any Loan Party or, to the knowledge of Borrower, any Affiliate, agent or
employee of any Loan Party, has engaged in any activity or conduct which would
violate any applicable

- 111 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

anti-bribery, anti-corruption or anti-money laundering laws or regulations in
any applicable jurisdiction, including without limitation, any Sanctions Laws
and Regulations.

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

Events of Default

.

Any of the following shall constitute an Event of Default:

Non-Payment

.  The Borrowers or any other Loan Party fail to pay (i) when and as required to
be paid herein and in the currency required hereunder, any amount of principal
of any Loan or any L/C Obligation, or (ii) within five Business Days after the
same becomes due and in the currency required hereunder, any interest on any
Loan or on any L/C Obligation, or any commitment or other fee due hereunder, or
(iii) within five Business Days after the same becomes due and in the currency
required hereunder, any other amount payable hereunder or under any other Loan
Document; or

Specific Covenants

.  The Borrowers shall

(i)default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.02, 6.08, 6.10, or Article VII;

(ii)default in the due performance or observance of any term, covenant or
agreement contained in Section 6.01(a), (b), (c) or (d), 6.09 or 6.11 and such
default shall continue unremedied for a period of at least 5 Business Days after
the earlier of a Responsible Officer of a Borrower becoming aware of such
default or written notice thereof by the Administrative Agent or any Lender; or

Other Defaults

.  Any Loan Party fails to perform or observe any other covenant or agreement
(not specified in subsection (a) or (b) above) contained in any Loan Document on
its part to be performed or observed and such failure continues for 30 days
after the earlier of a Responsible Officer of a Borrower becoming aware of such
default or written notice thereof by the Administrative Agent or any Lender or,
if such failure cannot reasonably be cured within such 30-day period, 60 days
(but only to the extent such failure can reasonably be cured within such 60-day
period) so long as the Borrowers have diligently commenced such cure and are
diligently prosecuting the completion thereof; or

Representations and Warranties

.  Any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrowers or any other Loan Party herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall prove untrue in any material respect on the date as of which it
was deemed to have been made; or

Cross-Default

.  (i) Any Borrower or any Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise beyond the applicable grace period with respect thereto) in respect

- 112 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$35,000,000 or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto beyond the applicable grace
period with respect thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded, or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Borrower or such Subsidiary as a result thereof is greater
than $35,000,000; or

Insolvency Proceedings, Etc

.  Any Loan Party or any of its Subsidiaries institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

Inability to Pay Debts; Attachment

.  (i) A Borrower or any Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

Judgments

.  There is entered against any Borrower or any Subsidiary (i) a final judgment
or order for the payment of money in an aggregate amount exceeding $35,000,000
(to the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of  30

- 113 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

ERISA

.  (i) The minimum required contribution (as defined in Code Section 430(a)) has
failed to be contributed for any Pension Plan and could reasonably be expected
to have a Material Adverse Effect or (ii) any of the following events or
conditions, if such event or condition could reasonably be expected to result in
taxes, penalties, and other liabilities to any Consolidated Party in an
aggregate amount greater than $35,000,000:  (A) any lien shall arise on the
assets of any Consolidated Party or any ERISA Affiliate in favor of the PBGC or
a Plan; (B) an ERISA Event shall occur with respect to a Single Employer Plan,
which is, in the reasonable opinion of the Administrative Agent, likely to
result in the termination of such Plan for purposes of Title IV of ERISA; (C) an
ERISA Event shall occur with respect to a Multiemployer Plan or Multiple
Employer Plan, which is, in the reasonable opinion of the Administrative Agent,
likely to result in (x) the termination of such Plan for purposes of Title IV of
ERISA, or (y) any Consolidated Party or any ERISA Affiliate incurring any
liability in connection with a withdrawal from, reorganization of (within the
meaning of Section 4241 of ERISA), or insolvency (within the meaning of Section
4245 of ERISA) of such Plan; or (D) any prohibited transaction (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) or breach of
fiduciary responsibility shall occur which may subject any Consolidated Party or
any ERISA Affiliate to any liability under Sections 406, 409, 502(i), or 502(l)
of ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which any Consolidated Party or any ERISA Affiliate has agreed or is
required to indemnify any person against any such liability; or

Invalidity of Loan Documents

.  Any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or further liability or obligation under
any Loan Document, or purports to revoke, terminate or rescind any Loan
Document;

Change of Control

.  There occurs any Change of Control with respect to the Borrowers; or

Subordinated Indebtedness Documentation

.  (i) There shall occur and be continuing any “Event of Default” (or any
comparable term) under, and as defined in the documents evidencing or governing
any Subordinated Debt, (ii) any of the Obligations for any reason shall cease to
be “Designated Senior Debt” (or any comparable term) under, and as defined in
the documents evidencing or governing any Subordinated Indebtedness, (iii) any
Indebtedness other than the Obligations shall constitute “Designated Senior
Indebtedness” (or any comparable term) under , and as defined in, any documents
evidencing or governing any Subordinated Indebtedness or (iv) the subordination
provisions of the documents evidencing or governing any Subordinated
Indebtedness shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness.

- 114 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Remedies Upon Event of Default

.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders
(except as provided below in subsections (a) and (c)), take any or all of the
following actions:

(a)with the consent of the Required Revolving Lenders, declare the commitment of
each Revolving Lender to make Revolving Loans and any obligation of the L/C
Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c)with the consent of the Required Revolving Lenders, require that the
Borrowers Cash Collateralize the L/C Obligations (in an amount equal to the then
Outstanding Amount thereof); and

(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Application of Funds

.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including

- 115 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Attorney Costs and amounts payable under Article III), ratably among them in
proportion to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third held by them;

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and (b) Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX
ADMINISTRATIVE AGENT

Appointment and Authority

.

Each of the Lenders and the L/C Issuer hereby irrevocably appoints KeyBank to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Article are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer (other
than with respect to the consent rights provided to the Borrowers in Section
9.06), and neither the Borrowers nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.  It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

Rights as a Lender

.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise

- 116 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Exculpatory Provisions

.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrowers, a Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the

- 117 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Reliance by Administrative Agent

.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance, extension,
renewal or increase of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Delegation of Duties

.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Resignation of Administrative Agent

.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Administrative Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such

- 118 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above.  Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Administrative Borrower
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or removed) Administrative Agent (other than as
provided in Section 3.01(g) and other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

(d)Any resignation by KeyBank as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender.  If
KeyBank resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the

- 119 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.04(c).  If KeyBank resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.05(c).  Upon the appointment by the Borrowers of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to KeyBank to effectively assume the obligations of
KeyBank with respect to such Letters of Credit.

Non Reliance on Administrative Agent and Other Lenders

.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Book Managers or
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.

Administrative Agent May File Proofs of Claim

.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise

- 120 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(h) and (i) and 2.10) allowed in such judicial proceeding;
and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.10.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

Guaranty Matters

.

Each of the Lenders and the L/C Issuer irrevocably authorize the Administrative
Agent, at its option and in its discretion, to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.

Lender Reply Period

.

All communications from Administrative Agent to Lenders requesting Lenders’
determination, consent or approval (i) shall be given in the form of a written
notice to each Lender, (ii) shall be accompanied by a description of the matter
as to which such determination, consent

- 121 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

or approval is requested, (iii) shall include a legend substantially as follows,
printed in capital letters or boldface type:

“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE.  FAILURE TO RESPOND WITHIN TEN
(10) BUSINESS DAYS AFTER THE DELIVERY OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE MATTER DESCRIBED ABOVE.”

and (iv) shall include Administrative Agent’s recommended course of action or
determination in respect thereof.  Each Lender shall reply promptly to any such
request, but in any event within ten (10) Business Days after the delivery of
such request by Administrative Agent (the “Lender Reply Period”).  Unless a
Lender shall give written notice to Administrative Agent that it objects to the
recommendation or determination of Administrative Agent (together with a written
explanation of the reasons behind such objection) within the Lender Reply
Period, such Lender shall be deemed to have approved of or consented to such
recommendation or determination.  With respect to decisions requiring the
approval of the Required Lenders or all Lenders, Administrative Agent shall
timely submit any required written notices to all Lenders and upon receiving the
required approval or consent shall follow the course of action or determination
recommended by Administrative Agent or such other course of action recommended
by the Required Lenders or all of the Lenders, as the case may be, and each
non-responding Lender shall be deemed to have concurred with such recommended
course of action.  Notwithstanding the foregoing, the provision contained herein
for deemed approval shall not apply to a request for approval of any of the
matters listed in Section 10.01(a)-(f).

ERISA

.  

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit or the Commitments, (ii) the transaction exemption set forth in one or
more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, (iii) (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this

- 122 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or (iv)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arrangers, and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that: (i) none of the Administrative Agent, or the Arrangers
or any of their respective Affiliates is a fiduciary with respect to the assets
of such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related to hereto or thereto), (ii) the Person making the
investment decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is independent (within the meaning of
29 CFR § 2510.3-21) and is a bank, an insurance carrier, an investment adviser,
a broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), (iii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations), (iv) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement is a fiduciary under
ERISA or the Code, or both, with respect to the Loans, the Letters of Credit,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and (v) no fee or other
compensation is being paid directly to the Administrative Agent, or the
Arrangers or any their respective Affiliates for investment advice (as opposed
to other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

(c) The Administrative Agent, and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront

- 123 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

ARTICLE X
MISCELLANEOUS

Amendments, Etc

.

Except as set forth in Section 2.15(d), no amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrowers to pay interest or Letter of Credit
Fees at the Default Rate;

(d)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(e)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

- 124 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(f)release all or substantially all of the value of the Guarantees given by the
Guarantors without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.06(f) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; (v) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; (vi) no amendment, waiver or
consent shall, unless in writing and signed by the Required Revolving Lenders in
addition to the Lenders required above, affect the conditions to funding
Revolving Loans or other Credit Extension under the Revolving Loan Commitments;
and (vii) no amendment, waiver or consent shall disproportionately and adversely
affect the Revolving Lenders or Term Loan Lenders without the approval of the
Required Revolving Lenders or Required Term Loan Lenders, respectively.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.  Further,
notwithstanding anything to the contrary in this Section 10.01, if the
Administrative Agent and the Borrowers have jointly identified an ambiguity,
omission, mistake or defect in any provision of this Agreement or the other Loan
Documents or an inconsistency between provisions of this Agreement and/or the
other Loan Documents, the Administrative Agent and the Borrowers shall be
permitted to amend such provision or provisions to cure such ambiguity,
omission, mistake, defect or inconsistency so long as to do so would not
adversely affect the interest of the Lenders.  Any such amendment shall become
effective without any further consent of any of other party to this Agreement
but upon notice to the Lenders.

Notices; Effectiveness; Electronic Communication

.

Notices Generally

.  Except in the case of notices and other communications expressly permitted to
be given by telephone (and except as provided in subsection (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

- 125 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

(i)if to the Borrowers, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

Electronic Communications

.  Notices and other communications to the Lenders and the L/C Issuer hereunder
may be delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent, the Swing Line Lender, the L/C Issuer
or any Borrower each may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

The Platform

.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER

- 126 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON
INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (individually an "Agent Party and collectively, the “Agent Parties”)
have any liability to the Borrowers, any Lender, the L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrowers’, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service or through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrowers, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

Change of Address, Etc

.  Each of the Borrowers, the Administrative Agent, the L/C Issuer and the Swing
Line Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrowers, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.  Furthermore, each Public Lender agrees to cause
at least one individual at or on behalf of such Public Lender to at all times
have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrowers or their securities for
purposes of United States Federal or state securities laws.

Reliance by Administrative Agent, L/C Issuer and Lenders

.  The Administrative Agent, the L/C Issuer and the Lenders shall be entitled to
rely and act upon any notices (including telephonic or electronic Revolving Loan
Notices, Term Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrowers even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrowers shall indemnify the Administrative Agent, the L/C

- 127 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrowers.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

No Waiver; Cumulative Remedies; Enforcement

.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or any other Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacities as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising set-off rights in accordance with Section 10.08 (subject to the
terms of Section 2.14), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.14, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

Expenses; Indemnity; Damage Waiver

.

Costs and Expenses

.  The Borrowers shall pay (i) all reasonable out of pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable fees,
charges and disbursements of counsel for and consultants to the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out‑of‑pocket expenses incurred by the

- 128 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

L/C Issuer in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer (including the fees, charges and disbursements of any counsel for and
consultants to the Administrative Agent, any Lender or the L/C Issuer), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
bankruptcy, workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

Indemnification by the Borrowers

.  The Borrowers shall indemnify the Administrative Agent (and any sub‑agent
thereof), each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrowers or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrowers
or any of their Subsidiaries, or any Environmental Liability related in any way
to the Borrowers or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Without limiting the provisions of Section 3.01(c),
this Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

Reimbursement by Lenders

.  To the extent that the Borrowers for any reason fail to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to

- 129 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

be paid by the Borrowers to the Administrative Agent (or any sub‑agent thereof),
the L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub‑agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s Applicable Percentage of the Aggregate
Commitment (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or Swing Line Lender in connection with such capacity.  The obligations
of the Lenders under this subsection (c) are subject to the provisions of
Section 2.13(d).

Waiver of Consequential Damages, Etc

.  To the fullest extent permitted by applicable Law, the Borrowers shall not
assert, and hereby waive, and acknowledge that no other Person shall have, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

Payments

.  All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor.

Survival

.  The agreements in this Section and the indemnity provisions of Section
10.02(e) shall survive the resignation of the Administrative Agent, the L/C
Issuer and the Swing Line Lender, the replacement of any Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

Payments Set Aside

.

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in

- 130 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender and the L/C Issuer severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Successors and Assigns

.

Successors and Assigns Generally

.  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrowers nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with Section 10.06(b), (ii) by
way of participation in accordance with the provisions of Section 10.06(d),
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 10.06(e), or (iv) to an SPC in accordance with the
provisions of Section 10.06(f) (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

Assignments by Lenders

.  Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans (including for purposes of this Section
10.06(b), participations in L/C Obligations and in Swing Line Loans) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

Minimum Amounts

.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then

- 131 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

Proportionate Amount

.  Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to the Swing Line Lender’s rights and obligations
in  respect of Swing Line Loans;

Required Consents

.  No consent shall be required for any assignment except to the extent required
by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of Potlatch (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Potlatch shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender with a Commitment in respect of the Committed Loans, an Affiliate of such
Lender or an Approved Fund with respect to such Lender;

(C)the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of the Committed
Loans; and

(D)the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Committed Loans.

- 132 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Assignment and Assumption

.  The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

No Assignment to Certain Persons

.  No such assignment shall be made to (A) the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person.

Certain Additional Payments

.  In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Potlatch and the Administrative Agent, the applicable pro rata share
of Loans previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent, the L/C Issuer or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising

- 133 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

from that Lender’s having been a Defaulting Lender.  Upon request, the Borrowers
(at their expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

Register

.  The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers (and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it (or the equivalent thereof in electronic form) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by each of the Borrowers and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

Participations

.  Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural Person, a Defaulting Lender or any Borrower or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide (A) that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant and (B) solely in the
case of a bank that is a member of the Farm Credit System that (x) has purchased
a participation interest in the minimum amount of $3,000,000 in such Lender’s
Commitment on or after the Closing Date and (y) is, by written notice (“Voting
Participant Notification”), designated by such Lender to the Administrative
Borrower and the Administrative Agent as being entitled to be accorded the
rights of a Voting Participant hereunder (any bank that is a member of the Farm
Credit System so designated being called a “Voting Participant”), that such
Voting Participant shall be entitled to vote (and the voting rights of such
Lender shall be correspondingly reduced), on a Dollar for Dollar basis, as if
such Voting Participant were a Lender on any matter requiring or allowing a
Lender to provide or withhold its

- 134 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

consent or to otherwise vote on any proposed action.  To be effective, each
Voting Participant Notification shall, with respect to such Voting Participant,
(1) state the full legal name of such Voting Participant, as well as all contact
information required of a Lender as set forth in Section 10.02(a)(ii) and (2)
state the Dollar amount of participation interest purchased.  Notwithstanding
the above, the Administrative Agent acknowledges the participations noted on
Schedule 2.01 as of the Closing Date and no Voting Participation Notification
shall be required with respect to such participations.

Subject to subsection (e) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

Certain Pledges

.  Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement (including under its Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Special Purpose Funding Vehicles

.  Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers (an “SPC”) the option to provide

- 135 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

all or any part of any Revolving Loan or Term Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section
2.13(b)(ii).  Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement (including its obligations under Section 3.04), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record
hereunder.  The making of a Loan by an SPC hereunder shall utilize the
applicable Commitment of the Granting Lender to the same extent, and as if, such
Loan were made by such Granting Lender.  In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State
thereof.  Notwithstanding anything to the contrary contained herein, any SPC may
(i) with notice to, but without prior consent of the Borrowers and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent at its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non‑public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

Resignation as L/C Issuer or Swing Line Lender after Assignment

.  Notwithstanding anything to the contrary contained herein, if at any time
KeyBank assigns all of its Commitment and Loans pursuant to subsection (b)
above, KeyBank may, (i) upon 30 days’ notice to the Borrowers and the Lenders,
resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrowers, resign
as Swing Line Lender.  In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Borrowers shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of KeyBank as L/C Issuer or Swing Line Lender, as the
case may be.  If KeyBank resigns as L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.04(c)).  If KeyBank resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans

- 136 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.05(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to KeyBank to
effectively assume the obligations of KeyBank with respect to such Letters of
Credit.

Treatment of Certain Information; Confidentiality

.

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, and to the extent
practicable, with prompt notice to the Administrative Borrower (except with
respect to any routine or ordinary course audit or examination conducted by bank
accountants or any governmental or bank regulatory authority), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrowers and their obligations, this Agreement
or payments hereunder, (g) on a confidential basis to (i)  any rating agency in
connection with rating the Borrowers or their Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder, (h)
with the consent of the Borrowers or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

- 137 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non public information concerning
the Borrowers or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non public information and
(c) it will handle such material non public information in accordance with
applicable Law, including United States Federal and state securities Laws.

Right of Set-off

.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the obligations of the
Borrowers or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, L/C Issuer or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Loan Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender or the
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.19 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have.  Each Lender and the L/C Issuer agrees to notify
the Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Interest Rate Limitation

.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

- 138 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Counterparts; Integration; Effectiveness

.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent or the L/C Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

Survival of Representations and Warranties

.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Severability

.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Replacement of Lenders

.

If the Borrowers are entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require

- 139 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a)the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Governing Law; Jurisdiction ; Etc.

.

GOVERNING LAW

.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SUBMISSION TO JURISDICTION

.  EACH OF THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED

- 140 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

WAIVER OF VENUE

.  EACH OF THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

SERVICE OF PROCESS

.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Waiver of Jury Trial

.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES

- 141 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

USA PATRIOT Act

.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the each Loan Party in accordance with the Act.  The
Borrowers shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” anti-money laundering rules and
regulations, including the Act.

Judgment Currency

.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of the Borrowers in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent from the Borrowers in the
Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.  If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent in such currency, the Administrative Agent agrees to
return the amount of any excess to the Borrowers (or to any other Person who may
be entitled thereto under applicable Law).

- 142 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

No Advisory or Fiduciary Responsibility

.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrowers acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders, are arm’s-length commercial transactions between
the Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand, (B) each
of the Borrowers has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrowers
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrowers or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to the Borrowers or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent, any Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrowers or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

Electronic Execution of Assignments and Certain Other Documents

.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Revolving Loan
Notices, Term Loan Notices, Swingline Loan Notices, waivers and consents) shall
be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

- 143 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of  ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE XI
GUARANTY

The Guaranty

.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
and the Administrative Agent as hereinafter provided, as primary obligor and not
as surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms
thereof.  The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

- 144 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the obligations of each Guarantor under this Agreement
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under the Debtor Relief Laws or any comparable provisions of any applicable
state law.

Obligations Unconditional

.

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrowers or
any other Guarantor for amounts paid under this Article XI until such time as
the Obligations have been Fully Satisfied.  Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:

(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b)any of the acts mentioned in any of the provisions of any of the Loan
Documents, or any other agreement or instrument referred to in the Loan
Documents, shall be done or omitted;

(c)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, or any other agreement or instrument
referred to in the Loan Documents, shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d)any Lien granted to, or in favor of, the Agent or any Lender or Lenders as
security for any of the Obligations shall fail to attach or be perfected; or

(e)any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or

- 145 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

proceed against any Person under any of the Loan Documents, or any other
agreement or instrument referred to in the Loan Documents, or against any other
Person under any other guarantee of, or security for, any of the Obligations.

Reinstatement

.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Agent and each Lender on demand for all
reasonable costs and expenses (including, without limitation, fees and expenses
of counsel) incurred by the Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

Certain Additional Waivers

.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 11.02 and through the exercise of rights of
contribution pursuant to Section 11.06.

Remedies

.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Agent and the Lenders, on the other
hand, the Obligations may be declared to be forthwith due and payable as
provided in Section 8.02 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 8.02) for purposes of
Section 11.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 11.01.  The Guarantors acknowledge and agree that to the
extent their obligations hereunder become secured, the Lenders may exercise
their remedies thereunder in accordance with the terms of the applicable
security documents.

Rights of Contribution

.

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law.  Such contribution
rights shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.

- 146 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

Guarantee of Payment; Continuing Guarantee

.

The guarantee in this Article XI is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

[Remainder of Page Intentionally Left Blank.]

 

 

- 147 -



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWERS:

POTLATCH CORPORATION,
a Delaware corporation

 

By:


Name:
Title:


POTLATCH FOREST HOLDINGS, INC.,
a Delaware corporation

 

By:


Name:
Title:


POTLATCH LAND & LUMBER, LLC,
a Delaware limited liability company

 

By:


Name:
Title:




S-1



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

GUARANTORS:

POTLATCH TIMBERLANDS, LLC,
a Delaware limited liability company

 

By:


Name:
Title:


POTLATCH LAKE STATES TIMBERLANDS, LLC,
a Delaware limited liability company

 

By:


Name:
Title:


POTLATCH MINNESOTA TIMBERLANDS, LLC,
a Delaware limited liability company

 

By:


Name:
Title:


 




S-2



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT

AND LENDERS:

KEYBANK NATIONAL ASSOCIATION,
as Administrative Agent

 

By:


Name:
Title:

 

 




S-3



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,
as a Lender, an L/C Issuer and Swing Line Lender

 

By:


Name:
Title:

 




S-4



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
Syndication Agent and as a Lender

 

 

By:



 

Name:


Title:

 




S-5



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

NORTHWEST FARM CREDIT SERVICES, PCA, as Co-Documentation Agent and as a Lender

 

By:



 

Name:


Title:




S-6



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agent and as a Lender

 

By:



 

Name:


Title:

 




S-7



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent and as a
Lender

 

By:



 

Name:


Title:




S-8



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as Co-Documentation Agent and as a
Lender

 

By:



 

Name:


Title:




S-9



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender

 

By:



 

Name:


Title:




S-10



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

BRANCH BANKING & TRUST COMPANY, as a Lender

 

By:



 

Name:


Title:




S-11



106033153\V-9

 

 

 

 



--------------------------------------------------------------------------------

 

WASHINGTON FEDERAL, NA, as a Lender

 

By:



 

Name:

Reid Wiggins
Title:VP/Relationship Manager

 

 

 

 

 

 

 

S-12



106033153\V-9

 

 

 

 

